 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Dayton Tire,&Rubber Company,a Division of theFirestone Tire and Rubber CompanyandUnitedRubber,Cork,Linoleum and Plastic Workers ofAmerica, AFL-CIO-CLC. Cases 16-CA-4524, 16-CA-4628,16-CA-4719,16-CA-4745,16-CA-4842, and 16-RC-5903October 26, 1973DECISION, ORDER, AND DIRECTIONBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYOn March 26, 1973, Administrative Law JudgeGeorge Turitz issued the attached Decision in thisproceeding. Thereafter, the General Counsel and Re-spondent each filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions2 of the Administrative Law Judge and toadopt his recommended Order to the extent consis-tent herewith .3iThe Respondent has excepted to certaincredibilityfindings made by theAdministrative Law Judge.It is the Board's establishedpolicynot to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect.StandardDry Wall Products,Inc.,91 NLRB 544,enfd.188 F.2d362 (C.A. 3, 1951)Wehave carefully examined the recordand find no basis for reversing his findings.Respondent has excepted to the Administrative Law Judge's finding thatSam Gault,Respondent's department manager, testified that he did notspeak to Supervisor Hofman concerning exmployee Chambers' discharge onSaturday afternoon,July 8,1972. While therecord revealsthat Gaulttestifiedthat he did speak to Hofman-on the afternoon of July 8 concerning Cham-bers, the relevant evidence concerningChambers'discharge convinces usthat the Administrative Law Judge's credibility resolutions with respectthereto are correct2In the absence of exceptions,we adoptproformathe Administrative LawJudge's recommendations that the objections to the election conducted inCase 16-RC-5903 be overruled.3 A majorityconsisting of Members Jenkins and Kennedy, like the Adnun-istrative Law Judge,finds that despite the unit inclusion of the similarly titledmanagement trainees at some other company plants,the management train-ees in this case had, and exercised,the same authority as the first linesupervisors,who were concededly outside the unit; and leadmen Rice andEarlywine,unlike leadman Garrison here and possibly similarly classifiedleadmen at other company plants, were also supervisors because they respon-siblydirected the work of employees.Chairman Miller, contrary tohis colleagues,would find the leadmen andthe management trainees to be nonsupervisory and thus eligible to vote. Inhis view,both groups are borderline,and in such cases he would give greatweight to the practice of the parties at other locations.The record indicatesthat these parties have consistently treated management trainees as bargain-mg unit employees,and that at other locationsthey have been covered bycollective agreements and have participated in strikesby theunit in the samemanner as other rank-and-file employees.Under these circumstances itseems unlikely to the Chairman that the trainees are regarded by either unitemployees or by the management as possessing genuine supervisoryauthori-The General Counsel excepts to the AdministrativeLaw Judge's finding that Respondent's discharge ofPatrick Harrington was not in violation of Section8(a)(3) and (1) of the Act 4 We find merit in this excep-tionsAs the Administrative Law Judge correctly found,Harrington had an excellent work record.He was oneof the earliest active supporters of the Union, distri-buting handbills on seven or eight occasions, wearinga union T-shirt, and getting numerous union authori-zation cards signed. His supervisor at one time toldHarrington that he was stupid for trying to organizethe plant, and that even if the Union succeeded theemployees would not gain anything.On the 7 workdays from September 28 throughOctober 6, 1971, Harrington built a blackwall tire, thecorrect code of which was L7HXU-B02. The correctwork description for the tire was F78-14-4-ply-BW.However, Harrington, on each of the aforementionedworkdays, entered on his timecard the code L7HXU-C02 and the description F78-14-4-ply-WW.' In spiteof Harrington's error, his timecard was approved byhis regular supervisor on September 28, 29, and 30and on Friday, October 1.Rudolph Ward took over as Harrington's supervi-sor on October 3, 1971, and at the end of the shift onOctober 4 Ward noticed the error on Harrington'stimecard.InsteadofbringingtheerrortoHarrington's attention,Ward immediately broughtthe timecard to Kenneth Wren, manager of the tirety during their trainingperiod. The evidenceas to leadmen leaves us in thetypical quandary as to theirsupervisorystatus, which we often face as to thiscategory, andagain theChairman wouldgive greater weight than his col-leagues do to the evidence that like classifications in other plants have consis-tently been regarded by both management and the union as bargaining unitemployees.The GreenTire inspectors also present a troublesomeissue, but the Chair-man has concluded that whilethe Employerattempted to create a managerialstatus for this group,it did not cloak them with sufficient clearly managerialduties and responsibilities-as distinguished from status symbols in the wayof pay andemoluments-to definitely require their exclusion from the unit.The AdministrativeLaw Judge did not rule upon Respondent's belatedcontention,which was raised at the second hearing, that Harrington's hand-written entries on his timecards for thepenod fromSeptember 28 throughOctober 6,1971, were made to look more like a capital"V" insteadof a "U."As indicated in In. 17 of his Decision, the AdministrativeLaw Judge foundthat the entryon only one such timecard-the card forOctober 5-looksmorelike a "V" than a "U."We have independently examined the timecards in question and we con-clude that Respondent's contention lacks merit.sChairman Miller dissentsand would findthis exception without merit.The correctpay rate fora tire builder is determinedby the methods andtunestudy department, based upon the tire cord which the tire builder enterson his timecard.A tirebuilder getsa higherpayrate for building whitewallrather than blackwall tires.The code suffixB02 indicates blackwall and C02indicates whitewall; the work description suffix BW also indicates blackwall,while WW means whitewall. However, the methods and timestudy depart-ment, in determining the correctpay rate fora tire builder,completelydisregards the code andwork descriptionsuffix and determines the pay ratesolely by checkingthe code prefix Thus, since his pay was determined bythe code"L7HXU" alone(which indicatesthat ablackwall tire was built),Hamngton's mistake of entering"CO2" ratherthan"B02," which was ig-nored by methods and timestudy,could not have resulted in Harringtonreceiving more pay thanthat to whichhe was entitled.206 NLRB No. 72 DAYTON TIRE AND RUBBER CO.615building department, who then took the card to Gree-ly Sanders, Respondent's personnel manager. Sandersinstructed Wren to check out Harrington's prior workrecord and, in so doing, Wren found errors, on onlythe timecards for September 28, 29, and 30 and Octo-ber 1.In spite of Harrington's mistakes, the methods andtimestudy department had entered the correct payrate, namely, 5.98 hours, on the timecards for Septem-ber 28, 29, and 30.7 However, by October 4, the meth-ods and timestudy department had not yet entered thepay rate on Harrington's timecard for October 1.On October 6, 1971, Sanders and Wren confrontedHarrington with the timecards for October 4, 5, and6, only, and accused him of stealing from Respon-dent. Harrington told Sanders and Wren that he musthave been asleep; that he usually built whitewall tireswhile working on that particular machine, and he hadfilled out his timecard relying on memory, thus mak-ing an unintentional error. At this confrontation San-ders noted that Harrington had no bad marks againsthim and Wren told Sanders that Harrington was oneof Respondent's highest producers. In spite of this,Harrington was discharged for stealing.As noted,supra,Harrington's timecards for Sep-tember 28, 29, and 30 were computed by the methodsand timestudy department with the correct standardof 5.98 hours. However, the remaining timecardsshow an incorrect standard of 6.73 hours.' The Ad-ministrative Law Judge inferred that Sanders andWren caused or permitted the incorrect figures to beentered on these timecards for the purpose of misrep-resenting the probable or possible consequences ofHarrington's wrong entries. However, the Adminis-trative Law Judge found that Respondent was notunreasonable, or lacking in good faith, by failing to beconvinced that Harrington was not attempting tosteal from Respondent. We disagree.We cannot understand why, if Respondent be-lieved that Harrington was attemptingto steal, it wentto such elaborate lengths to effectuate Harrington'sdischarge. The Administrative Law Judge correctlypoints out that Wren and Sanders obviously knewthat the pay rate was based upon the tire code prefixL7HXU alone and that Harrington was not confront-ed with the timecards of September 28, 29, and 30 forhe could have then pointed out to Respondent that hismistakeshad not, and could not, have caused themethods and timestudy department to enter a higherstandard than he had actually earned.Contrary to the Administrative Law Judge, we donot find it so difficult to accept Harrington's actionsr See fn. 6.8 The pay rate for a whitewall tire.as an honest error, especially in light of his excellentrecord with Respondent, and the fact that his. harm-less error was approved by his regular supervisor for,the days of September 28, 29, 30 and October 1. TheAdministrative Law Judge points out that the ques-tioniswhetherRespondent'smotivation forHarrington's discharge was Respondent's belief thatHarrington had attempted to cheat. Certainly, if Re-spondent believed that Harrington was attempting tosteal, it had the evidence it needed on Harrington'stimecards -for September 28, 29, 30 and October 1.Respondent's actions thereafter indicate that it didnot believe that Harrington was attempting to steal,but only that, he was making a harmless error whichcould be used to Respondent's advantage in riddingitself of an ardent union supporter. Thus, Respondentcaused or permitted incorrect time standards to beentered on those timecards which had not yet beenannotated by the methods and timestudy departmentin an attempt to make a case against Harrington.Under these circumstances, we find that the reasonfor Respondent's discharge of Harrington was clearlypretextual, and that the discharge was a violation ofSection 8(a)(3) and (1) of the Act.9THE REMEDYIn order to effectuate the policies of the Act, it ishere found necessary that Respondent: (1) cease anddesist from the unfair labor practices found and fromlike or related unfair labor practices; and (2) takecertain affirmative action, including reinstating Pat-rick Harrington to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority and other rights andprivileges, and make Harrington whole for any loss ofearnings suffered by reason of the discriminationagainst him plus interest at 6 percent per annum, com-puted on a quarterly basis, as prescribed in F.WWoolworth Company,90 NLRB 289, andIsis Plumb-ing & Heating Co.,138 NLRB 716.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tionsBoard adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent, TheDayton Tire & Rubber Company, a Division of TheFirestoneTire and Rubber Company, OklahomaCity, Oklahoma, its officers,agents, successors, and9In light of our findings herein,the challenge to Harrington's ballot in therepresentation electionis herebyoverruled and it shall be directed that hisballot be opened and counted. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDassigns, shall take the action set forth in the said rec-ommended Order, as so modified:1.Substitute the following for pargaraph 2(a):"(a)Offer Chris Chambers, Paul Greenwood, andPatrick Harrington immediate and full reinstatementto their former jobs or, if those jobs no longer exist,to substantially equivalent positions without preju-dice to their seniority or. other rights and privileges."2. Substitute the following for paragraph 2(c):"(c)Make Chris Chambers, Paul Greenwood, PaulGrammont, and Patrick Harrington whole in themanner set forth in the section of this Decision enti-tled "The Remedy."3.Substitute the attached notice for the Adminis-trative Law Judge's notice.DIRECTIONIt is hereby directed that, as part of the investiga-tion to ascertain a representative for the purpose ofcollective bargaining with the Employer, the RegionalDirector for Region 16 shall, pursuant to the Board'sRules and Regulations, within 10 days from the dateof this Direction open and count the ballots cast bythe employees listed below and thereafter cause to beserved on the parties a second revised tally of ballotsincluding therein the count of the ballots mentionedbelow. Thereafter, the Regional Director shall issuethe appropriate certification in accordance with theBoard's Rules and Regulations.Marcus BarnesDavid M. JilgeCarl CoatsHerb KellerClaude DennisMurphy KirklinMarshall DunnamJ.MosleyGerome EberhardtDelbert PattersonThomas FarrisLeo SkaggsPaul FayRobert D. WalkerJ.L.HunterLemley WestJames BridgifordDwight ChastainJames DardenRobert FrickThomas GriffithCecil HicksWilliam JohnsonJim RooneyNeal GarrisonPatrick Harringtonreinstatement to their former jobs without preju-dice to their seniority and other rights' and privi-leges.WE WILL offer Paul, Grammont assignment totire building machine No. A-7.WE WILL pay backpay to Paul Grammont, PaulGreenwood, Chris Chambers, and Patrick Har-rington as provided in the Board Order.WE WILL expunge from our personnel records,department records, and all other records the ab-senteeism reports on Stanley Allred and BertVerel, dated June 7 and 8, 1972, and all refer-ences to said reports in our records.WE WILL NOT discharge you or discriminateagainst you in the assignment of work or in anyother manner because you join or assist UnitedRubber, Cork, Linoleum and Plastic Workers ofAmerica, AFL-CIO-CLC, or any other labor or-ganization, or engage in other concerted activi-ties for the purpose of collective bargaining orother mutual aid or protection, or because youtestify at hearings of the NLRB.WE WILL NOT poll or interrogate you as to yourunion desires, sympathies, or activities, undersuch circumstances, or in such a manner, as toconstitute coercion.WE WILL NOT create the impression that wehave engaged in surveillance of your union orother concerted activities.WE WILL NOT make unfavorable absenteeismreports or threaten, warn, or discipline you in anyother manner based upon absence necessitatedby your testifying at NLRB hearings.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise ofyour rights to self-organization, to bargain col-lectively through representatives of your ownchoosing, and to engage in other concerted activ-ities for the purpose of collective bargaining orother mutual aid or protection, or to refrain fromany or all such activities, except insofar as theserights-might be affected by a contract with thelabor organization, if validly made in conformitywith Section 8(a)(3) of the National Labor Rela-tions Act, as amended.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL offer Paul Greenwood, Chris Cham-DatedBybers, -and Patrick Harringtonimmediate and full,THE DAYTON TIRE & RUB-BER COMPANY, A DIVISIONOF THE FIRESTONE TIRE ANDRUBBER COMPANY(Employer)(Representative}(Title) DAYTON TIREAND RUBBERCO.'617This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may, be directed to theBoard's Office, Federal Office Building, Rm. 8-A-24,819 Taylor Street, Fort Worth, Texas 76102, Tele-phone 817-334-2938.DECISIONSTATEMENT OF THE CASEGEORGE Tuitnz, Administrative Law Judge: Upon a peti-tion filed on February 11, 1972, by United Rubber, Cork,Linoleum and Plastic Workers of America, AFL-CIO-CLC(the Union), and pursuant to a Stipulation for CertificationUpon Consent Election executed on March 8, 1972, by theUnion and by The Dayton Tire & Rubber Company, aDivision of The Firestone Tire and Rubber Company (Re-spondent and, at times, the Company)andapproved onMarch 10, 1972, by the Regional Director of the NationalLabor Relations Board (the Board) for Region 16, the Re-gional Director conducted an election on April 12, 1972.The tally of ballots disclosed that of valid votes counted 321were cast for and 322 against the Union, and that there were45 challenged ballots, a number sufficient to affect the re-sults of the election. On April 18, 1972, the Union filed andserved timely objections to conduct affecting the results ofthe election.On October 12,197 1, January 26, March 21, and April 14,1972, the Union filed charges against Respondent in Cases16-CA-4524,16-CA-4628,16-CA-4719,and 16-CA-4745, respectively, which charges were served on thosesame dates upon Respondent. On May 19, 1972, the Gener-alCounsel of the Board, through the Regional Director,issued an order consolidating cases, consolidated complaintand notice of hearing in said four cases, which were dulyserved upon Respondent.On May 24, 1972, the Regional Director issued a reporton challenges and objections, order consolidating cases, andnotice of hearing, in which he approved the Union's with-drawal of certain objections, found that the issues raised bythe remaining objections and by the challenges could bestbe resolved through a hearing, and consolidated the repre-sentation case with the complaint cases for purposes ofhearing, ruling, and decision by a Trial Examiner.'On May 25, 1972, Respondent filed its answer to theconsolidated Complaint, denying all allegations of unfairlabor practices.A consolidated hearing was held before me at OklahomaCity, Oklahoma, on June 5 through 8, 1972. The GeneralCounsel, Respondentandthe Union were represented atthe hearing by counsel and filed briefs with me.Thereafter, upon charges filed by the Union in Case 16-IEffective August 19, 1972, the title, "TrialExaminer," waschanged to"Administrative -Law Judge."CA-4842 on July 5 and 19, and August 18, 1972, and re-spectively served on those same days upon Respondent, theRegional Director, on August 31, 1972, issued a new com-plaint and notice of hearing which was duly served uponRespondent. Respondent filed an answer in which it deniedall allegations of unfair labor practices.On September 18, 1972, on motion by counsel for theGeneral Counsel, I issued an order reopening the hearing inthe earlier consolidated cases and consolidating them withCase 16-CA-4842. On my own motion my order furtherdirected that at the reopened hearing I would receive certainadditional evidence which related to the discharge of Pat-rick Harrington which had been litigated at the earlier hear-ing.The consolidated hearing as reopened and on the newcomplaint was held before me at Oklahoma City on October17, 18, and 19, 1972, with all parties represented by counsel.After the close of the hearing, in the company of all counseland the Respondent's personnel manager, I visitedRespondent's plant. The parties have filed additional briefswith me.Upon the entire record and from my observation of thewitnesses I make the following:FINDINGS OF FACTL THE BUSINESS OF THE RESPONDENT-EMPLOYERRespondent is an Ohio corporation having its principalplace of business in Dayton, Ohio, and having a plant inOklahoma City, Oklahoma, where it is engaged in the man-ufacture and distribution of tires. In the course of its opera-tions at the Oklahoma City plant, Respondent annually sellsand distributes products valued at in excess of $50,000 di-rectly to customers located in States of the United Statesother than the State of Oklahoma. I find that Respondentis an employer engaged in commerce within the meaning ofSection 2(2),(6), and (7) of the National Labor RelationsAct, as amended (the Act).11.THE LABOR ORGANIZATION INVOLVEDUnitedRubber,Cork,Linoleum and Plastic Workers ofAmerica,AFL-CIO-CLC, is a labororganization withinthe meaning of Section2(5) of the Act.IIITHE APPROPRIATE UNITA. TheStipulationThe description of the appropriate collective bargainingunit in thestipulation was as follows:Included:All production and warehouse employees inthe employer's plant at 2500 South CouncilRoad, Ok-lahoma City.Excluded: General-office-clerical and plant office cleri-cal employees,professional employees,technical em-payees, laboratory employees,classifiers,guards,,watchmen and supervisors as defined in the- Act. X618DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the time the Stipulation for Certification was executed,the Company and the Union also executed a memorandumreading as follows:MEMORANDUMThis understanding supplements the stipulation forcertification upon consent election entered into onMarch 8, 1972 in Case No. 16-RC-5903.It is understood that the green tire inspectors areneither included in nor excluded from the stipulatedbargaining unit and that the green tire inspectors willbe allowed to vote challenged ballots, subject to laterdetermination by the Board as to whether they shouldbe included or excluded, if their ballotsare determina-tive of the election.At the hearing all parties agreed that the intent of the mem-orandum was that the green-tire inspectors were to votesubject to challenge, and that their unit placement would bedecided as a unit question in connection with such chal-lenges.The Union contends that they should be included,the Company that they should be excluded.B. The Evidence as to theGreen-Tire InspectorsThe first step in the actual manufacture of tires, called tirebuilding, is carried on in department 130. The departmenthas 67 tire-building machines arranged in 5 lines, or rows,called modules, of 12 each, and 2 lines of 4 and 3 machinesrespectively. Conveyor belts run between rows. A green-tireinspector is assigned to each row of machines. The tirebuilder assembles the various component materials on histire-building machine in accordance with the specificationswith which has been furnished. What he makes is a cylindri-cal object which more resembles a bottomless barrel thanthe tire with which we are familiar. He places the green tireon the conveyor belt serving him, which carries it to thegreen-tire inspector assigned to that row of machines. Thegreen-tire inspector picks up the tire and inspects each endand the complete inner and outer surfaces. If the tire is notsatisfactory, he marks the defective points on the tire andplaces it on a conveyor which carries it away. The linesupervisor eventually instructs the tire builder who madethe tire to pick it up and remedy the defects, which must bedone before the end of the shift. If the green-tire inspectornotices that a tire builder makes a particular error as manyas three times running, he goes to the tire builder and callsthis to his attention; and if necessary he tells him how tocorrect the error. If the tire, which usually weighs between20 and 29 pounds, is satisfactory, the green-tire inspectorlifts it and places it on a press which splices the variousthreads together. The press ejects the tire onto a conveyorwhich carves it to the nearby "doper," which coats the tireinside out with a substance to prevent adherence to themold in the curing process. The "doped" tire is ejected ontoa conveyor belt which carries it out of the tire-buildingdepartment to the curing room where it is given the basicfamiliar form seen on the highways. Next the tire undergoesinspection by the final inspectors. These employees are in-terested primarily in the appearance of the tires. The green-tire inspectors, on the other hand, while concerned withsome shortcomings that might affect appearance, are con-cerned primarily with structural defects affecting thestrength and durability of the tire.To some extent a green-tire inspector's judgment is sub-jective. Grammont testified, "And there is a lot of mistakesthat you don't have to fix. I mean, nobody can build aperfect tire."Most tire builders are on piece rates, so thatall time spent by them correcting defects is, in effect, un-compensated. The green-tire inspectors are rotated weeklyfrom line to line. They are not under the supervision of theline supervisors but report directly to the same shift foremanto whom the line supervisors report.Like management personnel, office clerical employees,and other excluded categories, the green-tire inspectors aresalaried, whereas, apart from them, all unit employees arehourly paid. All salaried personnel, including the green-tireinspectors, use separate parking facilities, and their fringebenefits-medical benefits, pension, disability insurance,life insurance, salary continuation plan, vacation, prescrip-tion-drug benefits, stock purchase plan, severance pay, andsurvivor benefit plan-differ from those accorded the hour-ly-paid employees. In addition they do not receive the-night-shift differential which hourly-paid employees receive, andthey have different lunch periods. Respondent made thegreen-tire inspectors salaried for the specific purpose ofmaking them feel more allied with management than withthe production and maintenance employees. Wren testified:Well, you remove the inspector from the bargainingunit, so to speak-I will retract that-from the clockcard operation, and as a result of the fact that he is partof management you actually get a better job from theman himself because he is removed from the operation.Concluding Findings as tothe Appropriate UnitRespondent's position that these employees be excludedfrom the unit is not based on any contention that they aresupervisors, but on the contention that their interests aremore closely allied with those of management than withthose of the hourly employees in the production and main-tenance unit. In support of its contention Respondent relieson the identity of their fringe benefits with those of manage-ment, and on the fact that their decisions can have a directadverse affect on a tire builder's earnings.The Board normally includes inspectors in productionand maintenance units. The green-tire inspectors are a partof the tire-building department, function in the same workarea as the tire builders, work in close conjunction withthem, even perform part of the actual production in thenarrow sense, they operate the splicing press, a physicallystrenuous task,' and they are subject to the supervision of2Most of the tires weigh 20 to 29 pounds, and each qualified tire builderis required to produce over 100 tires per day. A green-tire inspector serving10 tire builders would thus lift well over 10 tons daily onto the splicingmachine. DAYTON TIRE AND RUBBER CO.619the same shift and departmental foremen as the other em-ployees in the department. The fact that their decisions mayadversely affect tire builders' earnings is not a sufficientreason to exclude them from the unit. SeeKiekhaefer Corpo-ration,119 NLRB 1097, 1098. Nor is the fact that they aresalaried and have-fringe benefits different from those of thehourly-paid employees and the sameas thoseof manage-ment personnel a sufficient reason for their exclusion. SeeThe M. B. Farrin Lumber Co.,117 NLRB 575, 577.I shall recommend that the green-tire inspectors be in-cluded in the unit and that the unit description be amendedaccordingly.IV. THE CHALLENGESThe eligibility date was the payroll period ending March4, 1972, and the time of the election was 5 to 7 a.m. and12:30 to 5:30 p.m. on April 12, 1972.A. TheGreen-TireInspectorsiThe following voters, all green-tire inspectors,were chal-lenged because Respondent had not included them in theeligibility list.As I have found that the green-tire inspectorsare included in the unit,I recommend that the challengesbe overruled and the ballots counted:Marcus BarnesCarl CoatsClaude DennisMarshall DunnamGerome EberhardtThomas FarrisPaul FayJ.L. HunterDavid M. JilgeHerb KellerMurphy KirklinJ.MosleyDelbert PattersonLeo SkaggsRobert E. WalkerLemley WestB. Voters Challenged as Supervisors1.The 12 admitted management traineesA number of voters challenged by the Union as supervi-sors were management trainees, also referred to as supervi-sory trainees. The Company contends that theyare eligibleand it established that at two other plants of the Companywhere the Union is the recognized bargaining agent man-agement trainees are deemed to be within the productionand maintenance unit.The management trainees participate in the Company'smanagement training program, which includes 40 hours ofclassroom work, homework, and 6 to 9 months of on-the-jobtraining. The class work normally precedes the on-the-jobtraining, but since the plant is relatively new, a shortage ofsupervisors often results in management traninees perform-ing as such on the job before completing the classroomwork. Management traninees remain hourly paid but theyreceive 10 percent above their rank-and-file wage. They dono manual work and, upon becoming management trainees,change their mode of dress accordingly, in most cases don-ning neckties. They also eat lunch with the salaried supervi-sors, and they have the use of the management parking lot.Participants in the program are selected by management,and Kinder, a foreman, testified that none of hismanage-ment trainees was ever taken out of the program. However,somemanagement trainees have reverted to their rank-and-file jobs.-The on-the-job training consists of acting as first linesupervisors, with exactly the same functions and authorityover employees as salaried first line supervisors. The latterare concededly outside the unit. The management traineesare presented to the employees by higher management astheir "supervisors," and the, Company emphasizes to theemployees that they are required to follow the orders ofmanagement trainees exactly as they do the orders of sala-ried supervisors. The management trainees assign work toemployees, train new employees, inspect work, and see to itthat the employees do their work. Kinder, a foreman,testi-fied that he decides whether to recommend a managementtrainee for salaried supervisor on the basis, among otherthings, of how he handles his men. Sanders, the Company'spersonnel manager, testified that the employees would seeno change in duties or functions when a management trai-nee became a salaried supervisor.Concluding Findings as totheManagement TranieesThe handling of men referred to by Kinder plainly re-quires the exercise judgment and discretion and the man-agement trainees have supervisory authority while in thatstatus. The only question is whether the status is so tempo-rary and their expectation of returning to their bargainingunit jobs so great that their interests lie with those of the unitemployees rather than with those of management. Cf.BurkeDivisionof Brunswick Corporation,177 NLRB 67, where anemployee was told that he was being temporarilyassignedto extraunit duties so that the employer could catch up onpast-due orders. The Company's managementtrainees' su-pervisory status is not a temporary one but is probationary.As they are selected by management for the program, theypresumably are individuals with good potential. There is nobasis in the record for finding any reasonable expectationthat they will revert to rank-and-file status.I find that management trainees were supervisors, ineligi-ble to vote in the election.The Company conceded that 12 challenged voters weremanagementtrainees, namely:Patrick BahajakRobert ForemanRoland BarnettHarold FossettGene BenjaminT. E. HembreeDavid BramlettD. W. McKnightGary CooperA. J. MueggenborgJim DixonDarro OclareyDixon and Oclarey were rank-and-file employees on theeligibility date but management trainees on the date of theelection;the other 10 were management trainess on bothdates .3 I shall recommend that the challenges to these 123The Companyincluded the management trainees on theExcelsiorlist itsubmitted but omitted Robert Foreman The omission was inadvertent. 620ballots be sustained.DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Bridgiford and James FergusonJames Bridgiford,who was challenged by the Union as asupervisor, was employed in the tire-building department.He suffered a back injury and was absent from work forsome months prior to the election. Before his injury he hadfrom time to time acted as supervisor-whether as a man-agement trainee4 or on simple temporaryassignment as aline supervisor is not clear-but his last work before hisextended absence was as a rank-and-file tire builder. Wren,the manager of the tire-building department, telephonedBridgiford and told him to come to work and vote. Bridgi-ford voted then reported to work on the 3 o'clock shift.Physically unfit to work as a tire builder, he was put to workas a managementtrainee.'As a production employee of the Company on the eligi-bility date absent only becauseof illnessand not thereafterseparated from the unit, Bridgiford was plainly an eligiblevoter at least up to the day of the election. Whether or notWren, in his telephone call, told him that he would be mademanagement trainee when he reported for work, Bridgiforddid not enter upon his duties as such until after the polls hadopened and he had in fact voted. During part of the day,therefore, he was still an eligible voter. The Board has heldthat it will not fractionalize days and that an employeedischarged on the day of an election, but before the pollsopened, was eligible to vote.Choc-Ola Bottlers, Inc., 192NLRB 1247. The same principle seems applicable to Bridgi-ford. I therefore find that he was eligible to vote and shallrecommend that the challenge to his ballot be overruled.James Fergusonwas a management trainee from Febru-ary 21, 1972, through March 18, 1972. Thereafter he wasreassignedto his former unit job of bias cutter machinehelper, a function he was performing on the date of theelection. Since Fergusonwas a management trainee, a su-pervisory position, on March 4, 1972, he was not employedwithin the unit on the eligibility date. It is immaterial thathe was thereafter reassigned to his unit job. I'therefore findthat he was ineligible to vote and shall recommend that thechallenge to his ballot be sustained.3. Former temporary supervisorsDwight Chastainworked as a replacement supervisor forlimited periods on various occasions, including'an occasionaround February 1972 and one after May 15, 1972. On theeligibility and election dates he was classified as a tuberbooker serviceman, a bargaining-unit job.James Dardenworked as 4 relief supervisor during theweek beginning April 3,1972,and on May 6, J972. On theeligibility date and the election date he was a bladder andserial changer, a unit job.a Foreman Kinder testified that Bndgifnr f had been a management train-eeror to January 1972.Sanders, the Company's personnel manager,termed Bridgiford's assign-mdnt`relief supervisor."However the Company's eounsel several times dur-iug the hearing stated that;$ridgiford'was made a management trainee aftervoting.Robert Frickworked as a supervisor from August 23through September 30, 1971.On the eligibility date and theelection date he was a tuber operator, a unit job.Thomas Griffithworked as a supervisor from February' 3through 15, 1972. On the eligibility date and the electiondate he was a tuber operator, a unit job.Cecil Hicksworked as a supervisor from July 11 to Au-gust 21, 1971. On the election and eligibility dates he wasa painter-doper, a unit job.William Johnsonworked as a supervisor from February 3through 15, 1972. On the eligibility and election dates hewas a tuber operator, a unit job.James Rooneyworked as a supervisor from January 24through February 18, 1972. On the election and eligibilitydates he was a bias machine operator, a unit job.There is no evidence that any of these seven individualsworked as supervisors except to the extent already stated.As they were employed within the unit on the eligibility dateand the date of the election,6 I find that they were eligibleto vote in the election and shall recommend that the chal-lenges to their ballots be overruled.4.Robert VossVoss was challenged by the Union as a salaried supervi-sor. He was classified as a management trainee but on Octo-ber 4, 1971, he was assigned to be a probationary classifier,7and he was still working as such on the eligibility date andon the date of the election. Classifiers recorded the defectsfound by the green-tire inspectors and sent the defectivetires on to the retrim men for correction. If the retrim mandid not know what to do, he got instructions from theclassi-fier and was required to follow such instructions. Classifierswere salaried and were specifically excluded from the unit.However, Voss was still hourly paid, since he was on proba-tion.As both management trainees and classifiers were exclud-ed from the unit, Voss was excluded irrespective of whichjob he is deemed to have held. The only possible questionis whether,assumingthat he is deemed a classifier and nota supervisor for purposes of deciding his eligibility, the chal-lengemust be overruled because made on the wrongground. The Company was fully aware that classifiers wereineligible, and its own evidence established that Voss,wasworking in that excluded position. DistinguishInternationalLadies' Garment Workers Union, AFL-CIO v. N.L.R.B.,339F.2d 116 (C.A. 2, 1964), denying enforcement in relevantpart and remanding 142 NLRB 353. In that case the exclu-sion of four voters, Cohn, Reuter, Wells, and Dubrow, wasnot apparent on the face of the unit description and, more-over, no hearing had been held with respect to those individ-uals.The court held that in those circumstances theemployer had not had sufficient notice and, therefore, notsufficient opportunity, to show that the nonsupervisoryem-bThere isno showing that the major,orevena substantial, part of theirwork during the year was supervisory. Cf.Westinghouse Electric Corporation,163 NLRB 722, 727.7In its brief Respondent states that this was a temporary assignment. Theevidence establishes, however, that it was a probationary assignment, r.e.,th t if'Voss completed his probation satisfactorily he would remain a classicser. DAYTON TIRE AND RUBBER CO.621ployees challenged as supervisors were within the unit not-withstanding other reason set forth by the Board in its Deci-sion. The court, at page 124, conceded that ". . . a partyshould not be penalized for oversight at the time of filing thechallenge and the Regional Director should be able to dis-cover new and' unspecified grounds of ineligibility,if theyexist... .As the Company was not prejudiced by the wrong state-ment of the ground of challenge and the matter was fullylitigated, I find-that Voss was ineligible to vote and shallrecommend that the challenge to his ballot be sustained.5.LeadmenC.L. Earlywine and Arlean Rice,who were challenged bythe Union as supervisors,were leadmen in the waste controldepartment.Rice worked on the 3 to 11 shift and Earlywineon the 11 to 7 shift,each along with two other men classifiedas fabric reworkers.The 7to 3 shift had four men, one ofwhom was Ralph Fish,who supervised the entire depart-ment.8 Earlywine and Rice did manual work along with theother men in the department;Fish did not. Rice and Early-wine received instructions from,and reported to, Fish, andthey kept record of the material processed. They received 23cents per hour in addition to the $3.30 per hour which wasthe rate for fabric reworkers. They entered the two ratesseparately on their timecards and indicated on the cardsthat the 23 cents was for "working supervisor."The department received rolls of fabric which,becausetheyhad been miscut,mismatched,misscheduled, or insome other manner mishandled, could not be used by thetire builders and therefore had to be recut to the properwidth and bias by a fabric reworker. The parts that couldnot thus be salvaged became scrap. The department wasprovided with a list of the types of fabric needed and of therequiredmeasurements,depending on what tires werescheduled for production. The fabric reworkers, guided bythese lists, selected rolls of fabric to rework. However, theleadmen frequently instructed them in this respect and attimes ordered them to work on other rolls than the ones theyhad selected.If the list called for a fabric not on hand buta leadman thought an available fabric might be substitutedsatisfactorily, he would request authorization for the substi-tution.The leadmen, on the basis of the width and bias pre-scribed,made computations with respect to each roll toascertain how the roll could be cut with the minimum wasteof fabric, and then instructed the men how the roll was tobe trimmed.The men could sometimes make this decisionthemselves but usually it was made by the leadmen. Theykept close watch over how the men were doing their workand would frequently come to their tables and measurewhat had been cut and the angle of the cut. When work wasbeing done wrong, the leadmen gave the necessary instruc-tions to correct it. They made out absentee reports whichwere forwarded to the personnel department,and when themedical department confirmed that an employee was ill,they issued the necessary instructions to the guards to allow8With the possible exception of Fish,whose classification does not appearclearly in the record,there was no leadman on the 7 to 3 shift.him to pass through the gate during the shift.I find that in instructing the fabric reworkers how the rollswere to be cut and in keeping constant watch over them andcorrecting their work the leadmen were required to use inde-pendent judgment. I therefore find that Rice and Earlywineresponsibly directed employees in their work and were su-pervisors and ineligible to vote in the election.I shall recom-mend that the challenges to their ballots be sustained.Neal Garrison,whom the Unionchallenged as a supervi-sor,was leadman in the die shop,which was part of thetechnical services department.He was classified as a tooland die maker and was hourly paid. He worked on the dayshift along with one other man. The evening and night shiftseach had only one man in the die shop. Garrison receiveddaily the schedule of dies to be produced during the next 24hours and assigned the work to himself and the other threemen in the die shop.He also did the necessary paperwork.As therecord contains no evidence that the assignment ofwork to the various tool and die makers,including himself,required the use of independent judgment,I find that Garri-son did not responsibly direct employees in their work andwas not a supervisor.I find that he was eligible to vote inthe election and shall recommend that the challenge to hisballot be overruled.C. Voters on Assignment to Nonunit JobsEarl F. BiggsandStanley M. Daviswere challenged by theUnion as salaried employees excluded from the unit .9 Biggs'permanent classification was windup man, Davis'processinventory trucker, both hourly paid unit jobs. In August1971 the Company began preparations to computerize itsproduction scheduling.It assigned certain regular schedul-ers, ajob specifically excluded from the unit, to learn toprogram the material for the computers. To replace theregular schedulers Briggs and Davis were assigned to thatwork on August 25, 1971, and, along with some others, werestill so engaged at the time of the first hearing. Sanderstestified that the Company hoped the computerizing wouldbe ready by some time in August 1972, at whichtime someof the employees then doing scheduling would have to beassigned to other work. He stated that he could not say whatwould happen then to Briggs and Davis because, while"somebody's" scheduling would come to an end when thecomputers were placed in operation, promotions, and otherchanges would also take place. There is no evidence thatBiggs or Davis was at any time placed on salary and Iassumethat they remained hourly paid.As a general proposition the Board holds, as stated by theCompany in its brief, that unit employees temporarily as-signed outside the unit are eligible to vote. InHuntley-VanBuren Company,122 NLRB 957, cited by the Company, theBoard stated that the challenged voter in that case ". . . willshortly return to his ... job in the unit ...... and stated,further: "We have ... recognized the obvious fact that theinterests of such an employee continue to remain with hispermanent job..... In the other case cited by the Compa-ny,McDonald Printing Company,81 NLRB 481,a decision9The Company's counsel stated at the hearing that,with the possibleexception of green-tire inspectors,all unit employees were hourly paid. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDand direction of election, the Board included in the unit anI recommend that the challenges to the ballots of theemployee newly hired for the unit but temporarily workingfollowing voters be overruled and that the ballots be openedoutside the unit; out the Board specifically directed that hewas to be ineligible if he was not transferred to unit workbefore the eligibility date. I am unaware of any instancewhere the Board has held employees eligible notwithstand-ing their transfer out of the unit for as long as was rea-sonably to he anticipated in the case of Davis andBiggs.10In addition, in view of Sanders' testimony that he did notknow what they would do when computerization was ready,it cannot be found probable that they will ever revert to unitwork. Cf.Burke Division pf Brunswick Corporation, supra,177 NLRB 67.I find Biggs and Davis ineligible and shall recommendthat the challenges to their ballots be sustained.Billy Smithwas also challenged by the Union as a salariedemployee excluded from the unit. Smith's permanentclassi-fication was warehouseman, a unit job on or about January23, 1972, he was "temporarily" assigned to work as a pro-duction programer, a classification concededly outside theunit, and he was still so assigned at the time of the firsthearing. Counsel for the Company stated that the transferwas occasioned by an event on January 23, but the recorddoes not show what the event was. Neither does the recorddisclose when, or under what circumstances, or even wheth-er, Smith would be transferred back to his unit job. AsSmith was performing nonunit work for an extended period,including the eligibility and election dates, and since thereis no evidence showing that he will probably return to unitwork, I find that he was ineligible to vote and shall recom-mend that the challenge to his ballot be sustained.Marcus BarnesCarl CoatsClaude DennisMarshall DunnamGerome EberhardtThomas FarrisPaul FayJ.L. HunterJames BridgifordJames DardenThomas GriffithWilliam JohnsonNeal GarrisonDavid M. JilgeHerb KellerMurphy KirklinJ.MosleyDelbert PattersonLeo SkaggsRobert D. WalkerLemley WestDwight ChastainRobert FrickCecil HicksJim RooneyD. Patrick HarringtonRespondent challenged Harrington as not employed onthe eligibility date or the date of the election. He was dis-charged on October 6, 1971, and the first complaint allegedthat his discharge was discriminatory. As I have later in thisDecision dismissed that allegation, I shall recommend thatthe challenge to his ballot be sustained.E. Recommendations as to the ChallengesI recommend that the challenges to the ballots of thefollowing voters be sustained and the ballots not counted:Patrick BahajakRobert ForemanRoland BarnettHarold FossettGene BenajminPatrick HarringtonDavid BramlettT. E. HembreeGary CooperD. W. McKnightJim DixonA. J. MueggenborgJames FergusonDarro Oclarey'Earl F. BiggsRobert Voss'Billy SmithStanleyM. DavisArlean RiceC. L. Earlywine10 InLamson Corporation,100 NLRB 667, 668, the Board held that atransfer into the unit for an indefinite period which rmght have lasted up toa year made the transferees eligibleV. THE UNFAIR LABOR PRACTICESThe parties litigated a large number of issues as to allegedthreats of retaliation, promises of benefits, and interroga-tion by Respondent, and as to its allegedly discriminatorydischarge and discipline of employees and assignment ofwork place. Also at issue was the question of whether cer-tain of these acts, plus Respondent's advising managementor supervisory trainees to vote, interfered with the employ-ees' freedom of choice in the election and affected the re-sults of the election.A. The Discharge of HarringtonHarrington, in the top group of Respondent's tire build-ers,was one of the earliest active supporters of the Union.He distributed handbills on seven or eight occasions, wasone of the first two employees who wore a union T-shirt,and was responsible for getting over 2 dozen union designa-tion cards signed. His supervisor, Hollis, on one occasiontold him that he was stupid for trying to organize the plant,and that even if the Union succeeded, the employees wouldnot gain anything.I I Harrington was discharged on October6, 1971, for the stated reason that he deliberately falsifiedhis daily timecards for October 4, 5, and 6 to represent thathe built a tire for which the piece rate was higher than forthe one he had actually built.12When a tire builder was assigned to build a tire, a mi-nutely detailed specification sheet for the tire was placed onhis machine. Each tire had a code number consisting of afive-character main part and a three-character suffix, whichwas entered on the specification sheet. The five-charactermain part was sufficient to identify the tire to which it wasassigned to the exclusion of all other tires and in all respects,including the color of the side walls and the establishedpiece rate. The three-character suffix began with the letterB or C. All blackwall tires had a suffix beginning with B;1The General Counsel stated that this evidence was offered only to proveRespondent's knowledge of Harrington's union activity1Respondent expressed piece rates in terms of a standard number ofhours for producing 100 tires For example, a standard of 5.50 hours meantthat an employee received 5-1/2 hours' pay at his assigned hourly rate forevery 100 tires he built. DAYTON TIRE AND RUBBER CO.all colored-wall tires, usually white, had a suffix beginningwith C. The other two characters in the suffix were digitswhich, in the codes in evidence, ran from 01 to 09.Each day, after the end of his shift, the tire builder filledout a timecard. The form had I1 columns across the top,under 6 of which the tire builder made entries. These werework place, operation number (2 columns), work descrip-tion or production, units produced, and actual hours. Underwork place the tire builder entered the assigned number ofeach machine on which he worked that day. Under opera-tion number he entered in the first column the five-charac-termain part of the code number of each tire he built andin the second the three-character suffix. Under work de-scription or production he entered the sign of the tire,13 thenumber of plies, and two letters indicating either black orwhitewall. Under units produced he showed the tire count.The tire builder delivered his timecard to his line supervisor.,After the supervisor checked the card for accuracy, he ap-proved it and it was sent to the'methods and time studydepartment, where clerks entered the standard hours foreach tire listed on the card. They found the standard hourson incentive standard sheets, which showed the operationnumber, i.e., the code, including the suffix, the tire size, andthe standard hours. However, in order to ascertain the stan-dard hours the clerk did not look beyond the five-charactermain part of the code.On the 7 workdays from September 28 through October6, 1971, Harrington built a tire the code of which wasL7HXU-B02 and the correct work description for whichwas F78-14-4-ply-BW. On all 7 days Harrington enteredas the code suffix C02, and as the work description, F78-14-4-ply-WW. WW was the usual symbol for whitewall,BW for blackwali. On ll eptember 28, 29, and 30, and onFriday, October 1, his regular supervisor, Goodmiller, ap-proved the cards and they were all ultimately forwarded tothe methods and time study department. On Sunday nightWard took over the supervision of Goodmiller's line. OnMonday morning, October 4, he noticed the incorrect codesuffix and work description on Harrington's card and im-mediately brought it to Wren, manager of the tire-buildingdepartment. Wren took the card to Sanders, and personnelmanager, who instructed him to find out what Harringtonhad done previously. Wren checked Harrington's cards forseveral weeks and ascertained that he had filled out fourcards the previous week with the same inaccuracies. Howev-er, notwithstanding the "CO2" and "WW" written by Har-rington, themethods and time study department hadentered the correct standard for the blackwall tire Harring-ton had built, namely, 5.98 hours, on the cards for Septem-ber 28, 29, and 30; and "earned hours" based on thatstandard were entered. Harrington was watched 2 moredays, i.e., October 5 and 6, and it was noted that he madethe same inaccurate entries.In the afternoon on October 6 Harrington was awakenedfrom his sleep and summoned back to the plant, Sandersand Wren confronted Lhim with the cards for October 4, 5,and 6,14 and accused him of stealing from the Company.13The first two characters of the code were tire size codes fixed by theDepartment of Transportation.49 CFR 574.101I have credited Harnngton's testimonythat theyshowed him only these623Asked for an explanation, Harrington said he must havebeen asleep. He told Sanders and Wren that previously hehad usually built whitewall tires when,working on that ma-chine-Alpha 7-and he had filled out his card automati-cally, relying on memory, and had made an unintentionalerror. At the hearing Harrington testified that he filled outthe cards at 7:00 in the morning, after working all night.During the discussion Sanders stated that Harrington hadno bad marks against him and Wren told Sanders thatHarrington was one of the highest producers. Harringtonwas sent out of the office and after about 5 minutes wascalled back in and discharged for stealing.Shortly after Harrington's discharge Respondent posteda notice in the tire-building department warning employeesthat falsification of their timecards could result in discharge.Concluding Findings as toHarrington's DischargeOn October 4, when Wren, pursuant to Sanders' instruc-tions, examined Harrington's cards for the previous week,he observed that the methods and timestudy departmenthad entered the correct standard and earned hours for Sep-tember 28, 29, and 30. However, the cards for October 1 and4, as offered in evidence by Respondent, showed 6.73 hoursas the standard and Harrington's earned hours on that ba-sis.The October 4 card was admittedly not sent by Wardto the methods and timestudy department but was delivereddirectly toWren, who brought it to Sanders. It is thereforeplain that the 6.73 standard and the earned hours wereirregularly entered when Sanders and Wren knew that thoseentires were incorrect. As to the October 1 card, the testimo-ny of Marquardt, production records supervisor in themethods and timestudy department, shows that normally itwould not have reached that department unitl Tuesday,October 5. Since Wren got all cards of the previous week onMonday and saw the correct standard hours entered on thefirst three, I find that the 6.73 standard and the earned hourswere also entered on the October 1 card irregularly whenSanders and Wren knew the figures were incorrect. In theabsence of any credible explanation,15 I must infer thatSanders and Wren caused or permitted the incorrect figuresto be entered on both cards for the purpose of misrepresent-mg the probable or possible consequences of Harrington'swrong entries.Respondent also went to great lengths at the hearing tomake it appear that Harrington's entering "WW" and"CO2," if not detected by Ward, would have led to his beingpaid the higher rate. Wren testified that the entry "WW"meant more money for Harrington; and Sanders entered onthe cards for October 4, 5, and 6, "Paid as Black, NOTWW." The record is clear that the employees were not paidon the basis of entries, "blackwall" or "WW"; they werepaid on the basis of the five-character code. Wren, as man-three cards. Sanders first testified that he had shown him the other four, buthe then admitted that he was uncertain Moreover, he wrote, "Reason fortermination. GR Sanders" on the three cards Harrington testified were exhib-ited, and not on the other four.15Marquardt explained that the production records clerk read the codeson the cards for October 1 and 4 as L7HXV and therefore entered the 6.73standard. I do not credit Marquardt 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDager of the tire-building department, surely knew this; andI infer that Sanders knew it too-that is why he did notconfront Harrington on October 6 with the cards he had forthe previous week which would have enabled Harrington topoint out that his "WW" and "CO2" had not misled themethods and timestudy department into entering a higherstandard than he had earned. It also explains Sanders' pro-fessed inability to recollect which cards he displayed in thedischarge interview.The means resorted to by Sanders and Wren to make itappear, contrary to the fact, that Harrington's wrong en-tries, if not detected by Ward, would in all probability haveresulted in his being overpaid seriously impaired their credi-bility.However, this lack of credibility is not -sufficient toestablish that they did not in fact believe that he had beentrying to cheat. Substantial extra steps were required in theconstruction of whitewall tires, and the General Counselconceded that Harrington was fully aware that he wasbuilding blackwalls.Moreover, most specification sheetsdelivered to the tire builders, including the one for L7HXUeach covered two tires, a blackwall and another tire basical-ly the same, but having a whitewall. The standard hourswere materially different, with the whitewall standard uni-formly the higher.16 It is true that the record shows thatemployees, filling out their cards at the end of their shift,when they were tired and anxious to get home, did fromtime to time make errors like Harrington's or, in some cases,in reverse. Nevertheless, 7 days in a rowseemson its facedifficult to accept as an honest error, especially as to theWW for BW, both suggestive abbreviations. Certainly, evenif I were convinced that it was not deliberate, I could notfind that Respondent was unreasonable, or lacking in goodfaith, in failing to be so convinced. It should be noted alsothat Harrington's explanation of his alleged aberration isnot convincing.While it is true that for extended periods,including the 3 workdays immediately prior to his startingon L7HXU, he built whitewalls exclusively when operatingAlpha 7, as recently as September 20 through 22 he builtand recorded correctly on his timecar4s 532 tires, including520 blackwalls, of which 484 blackwalls were built on Alpha7.The questionremainsof whether Respondent's belief thatHarrington had attempted to cheat was the motivation forhis discharge.Many employers, discovering a young, ableemployee in such a situation for the first time, would keephim in the hope that, a warning and some counseling wouldset him straight. However, that is far from universally true,and there is no evidence suggesting that Respondent was ofsuch disposition. The General Counsel attempted to showthat a supervisor, one Coker, had cheated and had not beendisciplined.Coker did not cheat; he merely went roundmaking boasts of record production by his line which thecomputer showed were not warranted. The fact that Re-spondent may have welcomed the opportunity to get rid ofa union adherent does not establish that it would not havedischarged Harrington in any event because of the time-I6Harrmgton's daily production of L7HXU averaged about 158 tires. Thedifference between pay for 158 tires at that standard and at the standard forL7HXT, its whitewall equivalent, was about 1-1/2 hours at his base hourlyrate.cards. SeeKlate Holt Company161 NLRB 1606, 1612.I find that the General Counsel has failed to meet hisburden of establishing by a preponderance of the evidencethatRespondent discharged Harrington because of hisunion activities. I shall recommend dismissal of paragraph8(a) of the first complaint.''B. Other CoerciveActsup Jzo the Election1.Prior to petition(a) Sanders, the personnel manager, and West, the plantmanager,frequently held employeemeetingsin the plant.Each meeting was attended by about 15 to 18 employeesdrawn from various departments. Specific subjects werecovered but the employees often brough up unionization,and their questions were answered.18Wall testified that at ameeting onApril 15, 1971, anemployee asked whether the July increase, which Respon-dent had previously announced, would be granted if theemployees organized, and that Sanders replied that all bene-fits they then had would be negotiable and they would haveto start over from scratch. He admitted that Sanders did notsay that existing benefits would be taken away or wouldcome to an end. Grammont testified that at one of the April1971 meetings West said, in answer to a question, that if theUnion came in, the employees would not get a certain drugprescription plan which "was coming up" and "the newwages and everything. That they would have to be negotiat-ed on." Greenwood testified that at a meeting about earlyJuly 1971 requested by some of the employees Sanders stat-ed that if the employees got a union all their benefits wouldbe negotiable.A statement that bargaining begins from scratch, or thateverything is negotiable, is coercive when made in such acontext as to mean that the employer might abrogate ex-isting benefits if the employees exercise their right to selecta bargaining representative. SeeAstronautics Corporation ofAmerica,164 NLRB 623. However, the statements testifiedto by Grammont and Wall were made in response to ques-tions about new conditions of employment which had beenpromised but not actually established. They did not implythat existing benefits would be withdrawn; they were point-ed to new benefits as to which Respondent was, indeed,obligated to bargain.19 As to Greenwood's testimony, it fails17At the second hearing Respondent contended that Harrington had mis-represented more than the suffix and the description;it contended that hehad written a V instead of a U in the main part of the code, so that he wasclaiming tohave built L7HXV-C02-W W instead of L7HXU 1302-11W. Theformer was the correct code for a whitewall.In at least one instance-thecard for October 5-the character written by Harrington does look more likea V than a U; others look to me more like a U than a V, and still others arenot visible because written over. As pointed out by the General Counsel, thisinformation was available at the time of the first hearing,but Sanders choseto justify the discharge of Harrington on another theory I note that thestandard improperly entered by Respondent on Harrington's cards for Octo-ber 1 and 4 was the standard for L7HXV-C02; and counsel for Respondentdid probe Harrington's possible familiarity with that code, but without suc-cess I do not pass upon Respondent's belated contention.18Wall, an employee,testified that in at least one instance unionizationwas a scheduled subject.19No claim is made that the wage increase was automatic. DAYTON TIRE AND RUBBER CO.625to disclose the context in which Sanders made the statementat issue. Standing by itself it was not coercive. I find that-Respondent did not threaten employees with withdrawal ofexisting benefits if the Union was successful and shall rec-ommend dismissal of paragraphs 7(a) and (b) of the firstcomplaint. SeeNutrena Mills, Division of Cargill Incorporat-ed,172 NLRB 183 (TXD).(b)Grammont, who was known to management as anactive promoter of the Union, testified as follows: At theend of July 1971, while he was at work, his supervisor,Bratcher, approached him and asked him how his businesswas.Grammont ignored the question at first, but whenBratcher persistently repeated it several times, Grammontfinally asked if he was referring to the Union. Bratcher saidthat he was, and added, "... You can't organize the plantwith one or two guys coming to a union meeting." Gram-mont asked how he knew that, to which Bratcher repliedthat he had ways of knowing. On another occasion Bratchercommented to him,, ". . . I don't have to worry about youunion guys . . . all I have to do is go down to the belt andstart picking on your tires." Grammont testified, withoutcontradiction, that no one could build a "perfect" tire andthat many mistakes did not have to be fixed, but he admit-ted that in fact Bratcher did not "pick on" his tires. Bratcherdenied making each of the statements attributed to him byGrammont, but he did testify that on an occasion when hewas distributing timecards to his line, he asked Grammont,by way of friendly greeting and not referring to the Union,how he was doing, to which Grammont replied, "I've got acard here. Would you like to sign one?" and that he de-clined.He also admitted telling Grammont that he did notthink the employees needed a union. I found Grammont'stestimony as to these matters convincing and have creditedhim over Bratcher. I find that Bratcher made the statementsreferred to.Bratcher's statement that he had ways of finding out howmany employees attended union meetings created the im-pression that Respondent was keeping a close watch over,and was engaged in surveillance of, the employees' organi-zational activities. I find that Respondent thereby violatedSection 8(a)(1) of the Act. His statement that he could "pickon" the tires built by union adherents was a plain threat thatRespondent would discriminate against them and reducetheir earnings by requiring them to do work which wouldnot be required of other employees. I find that Respondentthereby further violated Section 8(a)(1) of the Act.As Bratcher had no lawful reason for asking Grammontquestions about the Union''s organization campaign, andcoupled it with a statement creating the impression of sur-veillance, his interrogation was coercive and violated Sec-tion 8(a)(1). It is not material that Grammont, an unusuallycapable employee, did not show that he felt coerced butoffered Bratcher a card to sign. The issue is not the effectof the interrogation on the particular employee, but whetheritwould reasonably tend to coerce employees. SeeAmalga-mated ClothingWorkers of America, AFL-CIO, Local 990(Troy Textiles, Inc.),174 NLRB 1148, footnote 1, enfd. 430F.2d 966 (C.A. 5, 1970).(c)On January 22, 1972, Larry Williams, a managementtrainee then working as a supervisor in the warehouse,called his group together and told them how proud he wasof their performance the night before. He then told themthat it was none of his business, but he was going to takea poll to find out if the men wanted a union. He asked thateach place an unsigned note on his desk indicating "yes" or"no." The men ignored the instruction. Williams then ap-proached them individually, and asked them which waythey would vote in the election. Some refused to tell him;Frazee told him he would vote yes. Williams asked his menon 3 successive days to leave the note on his desk. On thefourth day Buckner, the warehouse foreman, came in andannounced to the men that Williams was being sent back tothe floor because he had committed an unfair labor prac-tice.Williams' attempt to take a poll had no legitimate pur-pose, and it did not comply with the requirements laid downby the Board inStruksnes Construction Co., Inc.,165 NLRB1062. His direct inquiry as to how employees intended tovote was especially coercive: An employee's refusal to an-swer a supervisor's question always carries the riskat leastthat the supervisor might be less willing by reason of suchdefiance to overlook some shortcoming of the employee.Questioning employees about their voting intentions inter-feres with the balloting secrecy which the Board seeks topreserve, and therefore impedes the election processes. Ifind that by Williams' attempt to poll the employees and byhis questioning the employees as to their votingintentionsRespondent violated Section 8(a)(1) of the Act.2.Between petition and election(a) In March 1972 Hembree, a management trainee inthe tire-building department, approached Randy Ferguson,one of the men he was supervising, at his machine and askedhim what he thought about the Union and whether it wouldhelp the Company if the Union got in. He also told Fergu-son that, if the Union did not get in, the employees wouldreceive the 26-cents-per-hour wage increase they were sup-posed to get in July, but that tire builders would not benefituntil they produced at least 120 percent of standard. AboutApril 1 Hembree again asked Ferguson what he thought ofthe Union. Ferguson replied that he had had two experi-enceswith unions and that they provided "a pretty gooddeal" and that he did not think it would hurt if one got intoRespondent's plant.I find no implication in Hembree's statements, as testifiedto by Ferguson, that the 26-cent increase would not be givenif the Union did win the election. As the increase had beenpromised prior to the filing of the petition and the GeneralCounsel has made no contention that the announcementwas an unfair labor' practice, Hembree's statement thatRespondent's promise would be carried out if the Unionlost was not violative of the Act. I shall recommenddismiss-al of paragraph 7(i) of the first complaint.Hembree had no legitimate reason to ask the questions heput to Ferguson, which at the time, 10 days before theelection, was tantamount to asking him how he intended tovote.Moreover, he failed to assure Ferguson that he did nothave to answer and that in any event he would not be 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubject to reprisals because of what he said or did not say.I find that by Hembree's interrogation of Ferguson Respon-dent violated Section 8(a)(1) of the Act. SeeBlue FlashC. OtherDiscrimination;8(a)(1)Conduct Afterthe ElectionExpress, Inc,109 NLRB 591;Johnnie's Poultry Co.,1461.Alleged discrimination related toNLRB 770, enforcement denied 344 F.2d 617 (C.A. 8).(b)On the day of the election Hipsher, a supervisor in thefinal inspection department, spoke to each of his employeesshortly before releasing them to vote. One of them, Birch-fird, testified as follows:... he said, well, he said, if you are satisfied the waythe plant runs, I would prefer you to vote no. He said,because if the Union don't come in, it may make itrough on you men.The General Counsel cites this testimony in support of para-graph 7(k) of the complaint, which alleges that Hipsherthreatened an employee with more stringent conditions ofemployment if the Union became collective-bargainingagent. I find that the General Counsel has failed to proveparagraph 7(k) of the first complaint and shall recommendthat it be dismissed. I also find that the remark testified toby Birchfird did not interfere with the employee's freechoice in the election.(c)Ferguson testified that in the middle of March 1972Gollaher, his line supervisor, loaded material on his tire-building machine for him in order to save Ferguson produc-tion time. Ferguson was having difficulty meeting produc-tion standards and, as discussed below, was eventuallyterminated, allegedly for this reason. Gollaher remarked toFerguson that if the Union came in he would not be ableto help him that way.Contractual clauses forbidding supervisors to do unitwork are common and are usually demanded by unions andresisted by employers. In view of these facts, Gollaher'sremark on its face meant that the more stringent workingconditions he referred to would be imposed by the Union,not Respondent. I therefore find that it was not coercive andthat it did not interfere with the employees' free choice inthe election. Accordingly, I shall recommend dismissal ofparagraph 7(h) of the first complaint.(d)A day or so before the election, during a break, JimSheavert, a supervisor in the tire-building department, wasengaged in conversation with a group of employees in thebreak room, some of whom were wearing union T-shirts.During the conversation he said, "Don't you guys realizethat if you organize that the people from Akron, Ohio arejust going to come, down,here and bump you out of yourjob." Grammont, who was also present, argued against whatSheavert said.As the employees in Respondent's Akron plant were rep-resented by the Union, Sheavert's statement meant that ifemployees were laid off through such bumping, it would beat the instigation of the Union, rather than of Respondent.It therefore did not constitute a threat that Respondentwould lay employees off in retaliation for having selectedthe Union to represent them. I shall recommend dismissalof paragraph 7(j) of the first complaint.accidents and work performancea Cox's suspensionCox, a forklift truck operator in the warehouse, started towork for Respondent around June 1970.He was active onbehalf of the Union, wearing a union T-shirtand solicitingsignatureson designation cards. On one occasion, however,when apologizing to Sanders, the personnelmanager, for anincorrect statement about his employment record which hehad made at a meeting, he told Sanders that he did not knowhow he would vote in the election.On March 14, 1972, just after he had placed a pallet uphigh, Cox was in the process of letting the mast and forksof his forklift truck down when an employee asked him tomove another pallet. Cox stopped lowering the mast tospeak to the man. He told him that he had something elseto do first and drove off, forgetting to lower his mast, whichwas behind him as he drove. As he passed through a door-way, the mast hit the top and did some damage to the wall.Cox reported the accident and was suspended for 3 days byGault, the warehouse manager. Gault told him that thereason for the suspension was not the cost of repairing thewall, but to impress upon him that driving withthe mast upwas a serious safety violation.All forklift drivers were required to take a course in safetyand to familiarize themselves with Respondent's safetyrules. One rule was: "Keep truck forkscloseto floor whentraveling without load, to prevent injury or damage." An-other was: "`Truck loads must be lowered before traveling.Tilt load backward for bettei balance." NotwithstandingRespondent's efforts forklift accidents were a daily occur-rance.While they were usually minor, most injuries andfatalities in Respondent's plants resulted from forklift acci-dents. Respondent emphasized the requirement that acci-dents be reported and usually no punishment was imposed.However, in at least one-case recalled by Gault the driverinvolved, Fossett, was suspended for 1 day. He had attempt-ed to drive through a doorway not designated for forklifttraffic and too small to accommodate his vehicle.Gault testified that driving with forks up wasthe moreseriousnegligencebecause the truck was then unstable. Asthe trucks were stable enough to be maneuvered, even witha heavy pallet of tires in the elevated position, I doubt thatempty forks in the elevated position and raisedmastcreatedas serious a stability problem as Gault testified. It seemsmore likely that the problem of lack of stability arose whenthe elevated forks were bearing a load, and that without aload the chief problem was lack of sufficientclearance, suchas had also been the case with Fossett's error. As Gault washostile to Cox 20 and impressed me unfavorably with respect20 On one occasion, when Cox, who had a satisfactory attendance record,failed to report an absence before the beginning of his shift, as required,Gault told him that if it were up to him, Cox would be discharged.He alsotoldMoen, the personnel supervisor, that he had had Cox in his office to seehim previously about attendance, with the result that Moen imposed a sus-i DAYTON TIRE AND RUBBER CO.to credibility, and as he had suspended Fossett only l dayfor a similar error resulting in an accident,I am not con-vinced that his action against Cox was free of discriminato-ry motivation. However, as Gault's assessment of the twoaccidents is not unreasonable, the General Counsel's bur-den of proof as to difference of treatment was not met byshowinga 2-daydifference in punishment meted out inthose two cases.I shall therefore recommend dismissal ofparagraph 8(c) of the first complaint.b. Alfred's suspensionAllred started to work for Respondent in March 1970. Hewas employed in the warehouse department as a forklifttruck operator. On two occasions when Hembree, his super-visor, asked him what he thought about the Union, he saidthat he had worked withunionsbefore and that it would,nothurt if the Union got into Respondent's plant. Allred testi-fied for the General Counsel at the first hearing on June 6.On June 28 Allred, who was on the 11 p.m. to 7 a.m. shift,was driving his forklift down a main aisleway with a loadof tires in front.Safetyrules required that, except whenplacing and lifting pallets and when maneuvering,forkliftswere to be driven in reverse. The driver sat at the extremerear of the truck, so that he had nothing in front of himwhen the rule was complied with.21Another warehouse em-ployee, Hunter, came out of a side aisle and the two forkliftscollided. Hunter was driving in reverse, as required, but, asforklifts could travel only as fast as a fast walk, I infer thathe did not stop and look before entering the main aisle, aswas also required by the rules.No one was injured and nodamage was done. Allred immediately reported the accidenttoCondren,a supervisor,who questioned him and alsoquestioned Hunter. Condren filed a report with Buckner,the warehouse foreman, apparently placing responsibilityfor the accident on Allred and noting two violations, namelydriving forward and failing to sound horn.22 No report wasmade on Hunter. Buckner spoke to Allred about the acci-dent.When Allred gathered that the blame was beingplaced on him, he became upset. Buckner said that he didnot have the right attitude concerning the accident andtherefore sent him home with instructions to report to theacting warehouse manager in the morning,which Allreddid. In the morning on June 28,after the shift he met withHilburn, then acting warehouse manager, Moen,the per-sonnel supervisor, and the safety director. After some dis-cussion he was told that nothing would be done then inorder not to jeopardize his pay for the coming July 4thholiday. On July10 Sanders,the personnel manager, aftergetting reports from supervisory personnel, suspended All-red for 2 days for violating safety procedures.The probabilities are that if either Allred or Hunter hadcomplied with Respondent's safety rules-Allred with thedriver backward rule, or Hunter with the stop and lookpension on Cox, which,however, he immediately retracted when he foundout that Gault had misinformed him.v The driver turned in his seat and looked over his shoulders when drivingin reverse.22 I do not credit foreman Buckner's testimony that he thought Allred wassupposed to sound his horn. Respondent's rules contained no such require-ment for a truck traveling down a main aisleway.627rule-no accident would have occurred. For this reason itwould appear that both drivers merited discipline. As Allredwas known to favor the Union, which Respondent opposed,and had testified on behalf of the General Counsel, hissuspension,while Hunter was not even reprimanded or evenmade the subject of a writeup, is suspicious. However, whiledisciplining of employees for driving errors not resulting inaccidents was rare, it was within Respondent's policy. Look-ing at the conduct of the two men from the point of viewof general practice rather than of the fact than an accidenthad occurred, Respondent's judgment that Allred's viola-tion was the more-serious of the two was reasonable. Adriver with his load behind had an advantageof 10 feet ormore 23 to catch sight of traffic emerging from another aisle.In addition,while he could see a side aisle over or round hisload of tires when driving forward, as was testified, there isno doubt that he would always have a less complicated andmore up to the second picture when he did not have to lookover or round his load. As I walked those aisles when view-ing the premises, I felt safer seeing forklifts advancing withthe driver's eyes in the lead than I would have felt with himin back of a load of tires. The rule was a salutary one,worthy of emphasis.I find that the General Counsel has failed to establish bya preponderance of the evidence that Respondent,in sus-pending Allred, was motivated by his union activity or byhis having testified for the General Counsel. I shall recom-mend dismissal of paragraph 8(g) of the second complaint.c.The discharge of Randy FergusonFerguson was hired October 1, 1971, as a tire buildertraineeand was discharged on April 21, 1972. As alreadyfound, in March 1972 Ferguson told Hembree, then hissupervisor, that he had worked with unions before and thathe thought it would not hurt if the Union got intoRespondent's plant.Respondent had an incentive wage structure for tirebuilders based upon what it fixed as "standard" production.Trainees received a straight hourly rate within a range.Upon attaining certain specified percentages of standardand maintaining them for 4 consecutive days, they wereadvanced to the appropriate higher hourly rate, until theyreached 100 percent or better of standard, when they wereplaced on incentive.They were allowed specified maximumtimes to advance from one rate to the next,failing which,they were disqualified as tire builders. They were also dis-qualified if they fell back from any level more than once.As a trainee Ferguson was told by his supervisors thatthey did not think he was progressing fast enough. He haddifficulty moving from the top trainee rate to incentive andhe asked his supervisor, Gollaher, what would happen if hewas disqualified,remarking that some of his friends had gotother jobs in the plant after disqualification.Ferguson testi-fied that Gollaher told him that he would probably bemoved to some other job, since the Company had too muchinvested in him just to let him go.Ferguson eventually attained standard but failed to23 I infer that Allred's forklift truck was about the same length as thosewhich I saw in operation when I viewed the premises,namely about 10 feetoverall,if not more.Palleted tires were stacked to a height of 5 feet 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaintain it. On his second failure he was disqualified as atire builder.Sent to the personnel department,he askedMoen if there were other openings and was told there werenone.Moen testified that he did not recall whether therewere other openings at the time,but that Ferguson hadreceived a poor recommendation from the tire-building de-partment as to attendance and attitude and therefore wasnot even considered for retention.Gollaher testified thatFerguson's attendance record was poor and Ferguson ad-mitted that he had been warned about his attendance.Ferguson testified that the reason for his difficulty inmaintaining production was that he was assigned too manydifferent tires to build.There is evidence tending to showthat a tire builder'sproduction suffered each time hechanged from one tire to another,and I assume that itwould have been possible deliberately to subject a tire build-er to numerous changes for the specific purpose of achievinghis disqualification.However the General failed to provethat Ferguson's assignments were not within normal limitsfor a tire builder of his capacity. The evidence that thisattendance was at least somewhat less than good is uncon-tradicted.I find that the General Counsel has failed to prove thatRespondent's disqualification of Ferguson as a tire builderor its refusal to give him other work was discriminatorilymotivated.I shall recommend dismissal of paragraph 8(a)of the second complaint with respect to Ferguson.d.Wall's wage progressionWall was employed in the tire-building department sincethe endof 1970.His shift foreman was Melvin Hollis. Hollisbore resentment against Wall for having involved him in histestimony at the first hearing.He recorded Wall's absenceat that time as unexecused.On October16,Wall notifiedHollis that he could not report to work because he had totestify at the second hearing. Hollis got angry and told Wallthat the absence would be unexcused,adding that his ab-sence the first time had been unexcused. He told Wall thathe had had to go to the first hearing on account of Wall.Upon Wall's protest, Hollis consulted Sanders, who direct-ed that the absence be excused and also had Wall's recordwith respect to the earlier absence corrected.Wall had been a tire builder but on May 8, 1972, pursuantto bidding, he became a setup man in the tire-building de-partment. Respondent had a starting rate for that job andfour 10-cent-per-hour increases to the full top rate. Glenn,the chief instructor in the department told Wall that therewas no written procedure as to the increases and that wheth-er a man got a particular increase was between the man andhis foreman. He said that in the past men normally receivedthe four 10-cent increasesevery 2weeks for 8 weeks.Hollistestified that the average time taken was 2-1/2 months. Ittook Wall more than 3-1/2 months to receive all four in-creases, and for most of them he had to press Hollis. Attimes Hollisreported unfavorably to Kinder, the depart-ment foreman,about Wall's work, and Kinder had Wallcome in to present his side.The record does not show that the question of whether asetup man had progressed to the point of deserving a stepincrease could be ascertained on the basis of definitive ob-ject standards. No doubt a degree of subjectivity enteredinto the decision.Hollis bore animus towards Wall becauseof his testifying at the first hearing, and, in addition, I didnot find Hollis a credible witness. For these reasons histestimony as to his judgment of Wall's work might be opento suspicion. However, the burden of proof is upon theGeneral Counsel and he has failed to establish thatHollis'judgment was wrong,or even questionable.As the GeneralCounsel has failed to prove that Wall was treated differentlyfrom others similarly qualified, I shall recommend dismissalof paragraph 8(b) of the second complaint.2.Alleged discrimination andcoercion related to absencea.Respondent's description ofits absentee policySanders, Respondent's personnel manager,testified thatRespondent had a continuing program of fighting absentee-ism, including a definitive absenteepolicy,outlined on a 3x 5 inch card furnished to each supervisor, covering up tofour absences in any 8 month period. He explained that thefirst two absences called for "counseling" of the employeeby his immediate supervisor, the second "counseling" in-cluding discussion of the employee's financial loss and theCompany's loss of production; the third absence called for"counseling" by thesupervisor or department manager, anda memorandum in the employee's departmental folder; thefourth absence required the departmentmanager to sendthe personnel department a resume listing each absence andthe ascribed reason.Absences in excess of four in suchperiod were handledon a case-by-case basis. He stated thatlinemanagement,even department managers,had no au-thority to excuse employees from scheduled work, but mere-ly reported to the personnel department the reason given bythe employee for his absence. Thus, if the personnel depart-ment was suspicious as tothe employee's alleged illnessrequiring medical attention, it might have its industrial phy-sician callthe employee's physician; if no physician wasinvolved, a guard might go to the suspected employee'shouse to wish him well if ill, or get him back to work ifmalingering. He stated that the extent of an absence periodwas not significant;"....itcan be one minute to sixmonths, or any other, it's still one period of absence." Healso said that Respondent was concerned with excused andunexcused absences equally, since both affected produc-tion.b.Verel's funeral leave payVerel testified at the first hearing and, as I have foundbelow, on or about June 8 he was reprimanded and subject-ed to an adverse absenteeism report for that reason.Verel worked on the night shift, which was from 11 p.m.to 7 a.m. On Thursday night, September 28, when Verelarrived at work, Buckner, the warehouse foreman, informedhim that a message had been received that Verel's father,who lived in Tulsa, had died. Verel was excused from workand went home. He returned to the plant the next day topick up his check and, while there, he asked Sanders, the DAYTON TIRE AND RUBBER CO.629personnel manager, for permission to take Monday andTuesday off in order to be with his mother, who was aloneinTulsa. Sanders granted permission but told Verel hewould receive funeral leave pay only for the Friday morningshift, which began Thursday night, and not for the Saturdaymorning shift. Verel protested that the whole shift wasscheduled to work on the Saturday morning shift, but San-ders insisted that he was entitled to be paid only for theFriday morning shift.Throughout Verel's employment the employees had beenrequired to work virtually every Saturday. They were in-formed of the requirement on Wednesday of each week.Respondent's employees handbook contained the follow-ing:If you . . . are absent from work because of the deathof your parent ..., you shall be paid your usual earn-ings for the necessary time lost from your regularlyscheduled work shift due to such death up to a maxi-mum of three (3) consecutive calendar days, one ofwhich must be the day of the funeral.Union's organizational campaign he wore a union T-shirtand got several designation cards signed. I do not creditGault's denials and I find that he did know that Woodwardfavored, and was active on behalf of, the Union.In the first year of his employment Woodward amasseda series of adverse reports in his personnel file, mostly forabsenteeism and tardiness, but also for attitude, workman-ship, productivity, and for an accident. Among his unex-cused absences were August 14, 1971, which resulted in anadverse report to the personnel department, August 28, Au-gust 30, and September 2, 1971, after which he was suspend-ed for 3 days. The memorandum on his suspension, datedSeptember 8, noted that he had been warned of possibledischarge if he failed to improve. Respondent had a policyof allowing an employee to remove from his file all adversereports covering areas as to which he had a perfect or satis-factory record for 6 months. In November or December1971Woodward was permitted to remove his old absenteereports from his file. He testified that one accident reportand the report on his 3-day suspension in September wereall that remained.On February 9, 1972, Woodward and Cox, both ware-house employees, were due to report for work in the ware-house break room at 3 p.m. for the 3 to 11 shift. TheyThe normal weekly work schedule is five (5) consecu-completed some personal business in Okarche, a placetive days. . . . The Standard work week is forty (40)about 45 miles from the plant, and started out for work. Ahours. The standard work week will start with the shiftfew minutes after starting their car broke down at a placebeginning nearest to Sunday midnight. . . .where no telephone was handy. Woodward testified that**s+... Saturday work is sometimes necessary to meetcustomer demand for our product. If Saturday work isscheduled, employees are expected to report to workwhen scheduled. Time and one-half will be paid fortime worked over eight (8) hours in any one work day,or over forty (40) hours in one (1) work week.While it is arguable that Saturday had become part ofVerel's "regularly scheduled work shift" within the meaningof the funeral pay provision, it is at least equally arguablethat "regularly scheduled work shift" referred to a shiftwithin the "normal weekly work schedule" of 5 consecutivedays, and the "standard workweek" of 40 hours, whichbegan around Saturday midnight and thus did not includeSaturday. The fact that Gault, the warehouse manager, orig-inally thought that Verel was entitled to funeral pay forSaturday is not controlling; the General Counsel adducedno evidence that any employee had ever been given funeralleave pay for a Saturday.I find that Respondent did not deny Verel funeral leavepay because of his union activities or because he testified forthe General Counsel. I shall recommend dismissal of para-graph 8(k) of the second complaint.c.The discharge of WoodwardWoodward worked for Respondent since September 25,1970; he was discharged on February 10, 1972, on the rec-ommendation of Gault, the warehouse manager. During thethis happened at 2:15 or 2:30, more probably at 2:15, andthat they had started out from Okarche about 2 minutesbefore. After a brief and unsuccessful attempt to get the carstarted, Cox walked to a telephone and called the plant toreport that they could not come in to work. He made the callat 3:10.When Woodward reported to work the next day, he wasinstructed to see Gault. Gault told him that he consideredthe previous day's absence a "no report" and that becauseof Woodward's bad record, which showed 16 absences sincehe was hired, he was being discharged. Woodward protestedthat his file had been cleared of past adverse reports, butGault insisted that he was considering his entire history.Moen, the personnel supervisor, concurred with Gault, andWoodward was discharged.The General Counsel admits that Woodward had a bad,possibly an "atrocious" record, but contends that his delin-quencies had always been condoned until the Union's or-ganizing campaign became "hot and heavy." He alsocontends that Respondent misrepresented the actual situa-tion in treating the February 9 absence as unreported.As to the latter contention, the General Counsel underes-timates the importance to Respondent of employees report-ing an absence before the beginning of a shift. Workassignments were planned on the basis of the expected crew.If an absence report was made before the beginning of theshift, aman from the previous shift could be held overtemporarily, if necessary, until a replacement for the absen-tee could be found, and the work of the department thus notheld up. So far as efficiency of production was concerned,a late report was at times of little more use than no report.Moreover, Woodward and Cox really gave themselves nochance to arrive on time and must have known before leav- 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDing Okarche that they would be late. I am far from con-vinced that they actually left Okarche at 2:13; Woodwardin effect admitted that it might have been as late as 2:28. Inany event, even 47 minutes for a 45-mile trip, plus time forparking in a full parking lot, plus time to walk to the breakroom to report, was optimistic, to say the least.The General Counsel relies primarily upon Respondent'spast practice of condoning Woodward's delinquencies andthe fact that Woodward's files had been cleared. This con-tention amounts to the proposition that, while WoodwardgaveRespondent reasonable cause for discharge, byRespondent's standards as established by past practice andthe clearing of his file, his work attendance was tolerableand was claimed to be intolerable only as a pretext to con-ceal the fact that Respondent got rid of him in order toreduce the ranks of union supporters.While the evidence is uncontradicted that Woodward'sfilewas cleared in November or December 1971, as de-scribed by him, the record does not explain satisfactorilyhow that came about. He himself testified, and the GeneralCounsel states in his brief, that such clearing was possibleifan employee had a perfect record for 6 months; butWoodward's August delinquencies were well within 6months of the time his file was cleared. In any event evenafter the clearing the suspension memorandum remained.That memorandum referred to three unexcused absences inAugust and September, as well as to his poor record in thepast; and it noted a warning to him that he would eventuallylose his job if his record did not improve.Discharges for absenteeism were not unknown; since theplant opened Respondent discharged 75 other employeesfor that reason. Woodward's current file did refer to a badpast record on absenteeism and possible discharge if therewas no improvement. The General Counsel has not estab-lished that it was contrary to Respondent's practice to takean employee's entire employment history into considerationat least where the current file contained such a warning.Gault, looking at the current file, could reasonably havecome to the conclusion that Woodward's was a hopelesscase. I find that the General Counsel has failed to establishby a preponderance of the evidence that Respondent's dis-charge of Woodward was discriminatory. I shall recom-mend dismissal of paragraph 8(b) of the original complaint.d.The discharge of Chambers(1)Chambers' employment historyand union activityChambers, a warehouse employee, was hired August 21,1970, and was discharged on July 10, 1972, by RussellMoen, personnel supervisor, who told him that the Compa-ny had not made the decision to discharge him but thatChambers had himself made the decision when he chose tosteal from the Company.During his probationary period Chambers was uniformlyrated "good," the highest of four possible ratings, in each of10 categories all four times he was rated, except that oncehe was rated "satisfactory" for "attendance and tardiness."Each report contained a favorable commentary on Cham-bers by his supervisor. A week before his discharge RichardKennedy, Chambers' supervisor during the period May 29through June 5, 1972, sent a glowing letter of recommenda-tion of Chambers to the personnel manager for his work ona job which the supervisor characterized as "the most im-portant job in a warehouseman's classification." 24On March 10, 1972, Chambers was suspended 1 day andplaced on 6 months' probation because of absenteeism. Hewas warned to be careful to get advance permission if itbecame necessary for him to stay away from work and wasalso told that any unexcused absence would subject him topossible discharge. Employees were aware that Respondentconsideredlatenessan absence. From the start of his proba-tion to July 6 Chambers was absent several times but hecomplied meticulously with company procedures and all theabsences were excused.Chambers wore a union T-shirt from the beginning of theunion campaign, attended union meetings, wore a unionbutton, displayed a union sticker on his car, and got 15 to20 designation cards signed. He voiced his prounion opin-ions to supervisors. On Friday, June 30, Chambers askedMoen and Dasovitch, the safety director, for a meetingbetween management and the employees in the department.After some consideration Moen came into the departmentand told Chambers that the meeting would be held thatafternoon. 5 At the meeting Chambers and other employeescomplained that union adherents were being discriminatedagainst and that certain nonunion employees were beingshown favoritism.(2) Chambers' lateness on July 7 and 8Respondent kept track of the employees' worktime bywhat it termed an honor system. Under this system employ-ees filled out their own timecards showing the number ofhours they had worked, while supervisors logged the time oflate arrivals and checked and approved the cards at the endof the shift. Pay was computed by tenths of an hour, i.e.,6-minute periods. Respondent disregarded fractional peri-ods of absence up to 3 minutes and considered 4, 5, or 6minutes a full tenth of an hour. However, the employeeswere not instructed how to record tenths of an hour. Whenthat became necessary, the supervisor told them what to puton the timecard.On July 7 Chambers arrived on the plant grounds withlittle time to spare. Respondent's rules required that at start-ing time employees were to be at their work stations, whichfor warehouse employees meant the employees' break room,where work assignments were distributed. This was about aquarter of a mile from the parking area. Chambers ran intodifficulty finding a parking space, with the result that he24 Claunch, who succeeded Kennedy as Chambers' supervisor, testifiedthat Chambers was only an average worker. However, this was contradictedby his own letter in which he stated that Chambers had been doing "anoutstanding job." Although finally written after Chambers' discharge,Claunch admitted that he had started the letter before the discharge, with theintention of sending it to the personnel department.25Chambers mistakenly recalled the date of the meeting as Friday, July7, and Moen, in his July 10 memorandum on Chambers' exit interview twicereferred to it as July 7. However, Chambers testified that it was the same dayas the meeting which was held on Allred's accident, which the record showswas June 29 or 30. Respondent's witnesses testified that the meeting was onJune 30. DAYTON TIRE AND RUBBER CO.631reported for work 4 minutes late by the break room clock 26Hofman,the supervisor,looked at the clock,smiled atChambers, and noted the time of Chambers'arrival in thelog he kept for that purpose. He gave Chambers his workassignment and Chambers went to work immediately. Thenext day, Saturday,Chambers arrived in the break room 5minutes late.27 Hofman remarked,"Hey, 2 days in a row."He gave Chambers his work assignment immediately andChambers went to work.Ignoring his lateness,Chambers filled out his cards at theend of the shift for 8 full hours both days and they werereviewed by Hofman and approved by Wallis, the shiftsupervisor,along with the others. However,Hofman wrotea memorandum to Gault, the warehouse manager, reportingthe two latenesses.Gault,who recommended Chambers'discharge,testifiedas follows: He was not in the plant on Friday afternoon butwas there on Saturday from about 9 or 10 in the morningto 5 or 5:30 in the afternoon.He did not see Hofman Satur-day afternoon,but Hofman left the two timecards in hisoffice with a hand-written note stating that Chambers hadbeen late 2 days in succession and commenting that Cham-bers was on probation for absenteeism.On Monday morn-ing he saw Hofman, who asked him if he had received thenote with the cards.He said that he had and told Hofman,"just to be sure that what he was telling was so and to getthe cards,have the timecards."In his memorandum to Sanders recommending Cham-bers' termination Gault wrote,in part:On Saturday,July 8, 1972, Jay Hofman,supervisor indepartment No. 791 called to my attention that Chrishad been late for work 2 days in succession.In check-ing his folder onMondaymorning, I saw that he wasplaced on 6 months probation by the personnel depart-ment this year for excessive absenteeism. It clearly stat-ed in this letter that any more unexcused absenceswould probably lead to termination.Also, I interceptedhis timecards for the 2 days in question and noticedChris had made them out for 8 hours each day... .misrepresentation be turned over to the department manag-er.Gault was not in the plant at the time, and so he simplyheld the card.On Saturday morning he spoke to Gault inthe plant but said nothing aboutthe Fridaytimecard untilafter 3 p.m., at which timehe handedGault both cards. Hetold Gault that Chambers had been late 4 and 5 minutesthose days and showed him where he had filled his time-cards out for a full 8 hoursboth days.Gault cautioned himto be sure that his facts were right.Hofman denied Gault'stestimony that he had left the cards and a note in Gault'soffice and insistedthathe handed him the cards on Satur-day afternoon and written the note on Monday.(3) Chambers' dischargeinterviewsOn Monday, July 10, Chambers wassummoned toGault's office, wherethey discussedthe two latenesses andthe timecards.Pointing to a passagein theemployee's hand-book, he accusedChambersof stealmg.29He brushed aside,as not the issue,Chambers' protest thathe often worked 5or 10 minutesbeyond quittingtimewithout payand that hehad letters of commendation,denied Chambers'accusa-tions of favoritismtowards employeesnot involved with theUnion, and told Chambers thathe would recommend hisdischarge.Gault took Chambersto see Moen.Moen referred brieflyto Chambers'absenteerecord, to which Chambers repliedthat sincehis probation he had followed company proce-durestrictly and had receivedpermission whenever com-pelled to miss work.Most ofthe meeting was devoted to adiscussionof the July 7 and8 latenessand thetimecards.Chamberstold Moenthat themisrepresentation of his timehad been insignificantand that no one hadever said any-thing when he was 5 or 10 minutes late getting off the clock.He admittedthatif a mechanic billed a customer for unper-formed services, that would be theft,whereupon Moen saidthat Chambers'timecard was abill to the Company forservices.Chamberssaidthat he was reallybeing dischargedbecause of the recent meetinghe hadinstigated,whichMoen denied.Moen readto Chambersthe same passage inthe employee's handbook that Gaulthad referredto, whichwas as follows:Gault testified that prior to Chambers' discharge therehad been no instance of an employee being discharged be-cause of false reporting of time on his timecard. He didrecall such an instance in September 1972,28 when an em-ployee who had been 15 minutes late entered 8 hours on hiscard.Hofman testified as follows: In accordance with his cus-tom, he reviewed the Friday timecards for the shift rightafter 3 p.m. and turned them in to the payroll department.However, he held back Chambers' card because he discov-ered that he had reported 8 instead of 7.9 hours and compa-ny procedure required that a timecard containing26 Clocks in the plant wereapt to varyin time by a mmute,and Chamberstestified that another clock showed him only 3 minutes late27Ido not credit Chambers'testimony that he had difficulty finding aparking space on Saturday. Most departments did not have full shifts thatda ,.s This was shortly after issuance of the complaint alleging that Chambers'discharge was discriminatory.THEFT-Don't under any circumstances,take or at-temptto take Company propertyor the property ofothers.The value ofthe theft makes little difference indetermining discipline. A false production tally is con-sidered the same as a theft.Chambers protested that his card had been approved by hissupervisor,to which Moen replied that Respondent had anhonor system and Chambers had already falsified when thesupervisor got the card.He told Chambers he was dis-charged, saying, ". . . Chris, you don't leave me any alter-native. I have to follow company policy."Moen testified that he had discharged Chambers not onlyfor the falsification of his timecard, but also for absentee-ism. He stated that the effect of an unexcused absence while29When Chambers asked him if he was being called a thief,Gault replied,"Yes. As far as I'm concerned that's what you were doing.You were stealingfrom the Company." 632DECISIONSOF NATIONALLABOR RELATIONS BOARDon probation was "the man would terminate himself"; andhe agreed that if Chambers had filled out the timecardcorrectly, "he would have terminated himself because of hisabsenteeism." Chambers' "Removal Notice" stated as thereason for his discharge, "Excessive absenteeism & theft onreporting timecard." It recommended against his rehire, giv-ing as the reason, "Undesirable."(4) Concluding findings as to Chambers' dischargeAs Gault testified that he found the cards and note in hisoffice on Saturday and did not speak to Hofman that af-ternoon, whereas Hofman testified that he did not leave thematerial in Gault's office but spoke to him on Saturdayafternoon, at which time he handed over only the cards, itis plain that Respondent is concealing the actual preparato-ry procedures that culminated in Chambers' discharge. Thisconclusion is strengthened by Gault's memorandum, inwhich a third version of those procedures was presented,namely that Gault was the one who had "intercepted" thetimecards and who had "noticed" that they had been madeout for 8 hours each day. The import of Gault's memoran-dum is that Hofman reported two latenesses and nothingmore; and it contradicts Hofman's testimony that he heldup the cards because company procedure required thattimecards containing misrepresentation be turned over toGault. I do not credit Gault or Hofman. As the cards werereviewed by Hofman and then approved by the shift super-visor and I have discredited Gault and Hofman's testimonythat Hofman held up the cards, I infer that they were rou-tinely forwarded to the payroll department for payment forthe full time entered. This would be consistent with thestatement in Gault's memorandum that he "intercepted"the cards. Moreover, as the supervisors had to instruct theemployees what to enter when tenths of an hour were in-volved, and Hofman did not so instruct Chambers, I inferthat so far as the employees' pay was concerned it was thepractice to overlook lateness as slight as Chambers'. Signifi-cantly, Hofman's note to Gault did not allude to the time-cards.In any event as a matter of common usage and thinkingit is an exaggeration to characterize Chambers' act as theft.The amount involved was trivial-Respondent did notbother to deduct it from his pay-and the allegedly larce-nous intent was based on the fact that Chambers was 4minutes and 5 minutes late rather than 3. Moreover, he hadactually put in worktime for 25 percent of the "stolen"wages, to say nothing of his superior work performance andthe fact that at times, to finish up a task, he continued towork 5 or 10 minutes after the end of his shift without pay.Apparently in recognition of these facts, Respondentreached for support for its accusation in the handbookstatement, "A false production tally is considered the sameas a theft." As used in the handbook, production tally meanta counting of units produced, and it is a distortion of com-mon meaning to interpret it to refer to the measurement ofa single stretch of time.30 Respondent, of course, was not30Wren, the manager of the tire-building department,testified in anotherconnection that a notice he posted as a "refresher" of this handbook policyapplied only to his department, since it was the only one with an incentivelimited to grounds for discharge as expounded in the hand-book; but itsrelianceon it in discharging Chambers demon-stratesthat it did not consider his act a theft within theordinary concept of that word.Chambers' removal notice also stated absenteeism as thereason for his discharge; and Moen testified that if Cham-bers had reported his time accurately, he would have beenautomatically terminated-"terminated himself" was theexpressionused by Moen-since he was on probation.However, Chambers' absenteeism received only perfuncto-ry treatment in Moen's interview; whatever was said wasnot deemed by Moen to be worth including in his record ofthe interview. Moreover, if Respondent had considered thetwo slightlatenesseswhile on probation adequate groundsfor discharge, it is difficult to believe that it would have goneto the length of including "theft" in its records on the basisof what Chambers had done.Ido not credit Gault's testimony as to his reasons forrecommending Chambers' discharge, or Moen's testimonyas to why he discharged Chambers. I find that Respondentdid not consider Chambers'latenesseswhile on probationor his reporting of 8 instead of 7.9 hours to be a sufficientcause forhis discharge in accordance with its usual practice.I further find that Respondent seized upon Chambers' late-nessand the timecards as a pretext to conceal its true motivein discharging him, namely his activities on behalf of theUnion and his leadership in bringing about the June 30meeting.Ifurther find that Respondent's discharge ofChambers was discriminatory and was violative of Section8(a)(3) of the Act.e.The discharge of Greenwood(1)Greenwood's absence because of the hearingGreenwood worked in the calendaring department on the11 p.m. to 7 a.m. shift. He worked the night of June 4 to 5and was in the hearing room all day on Monday, June 5,under subpena by the General Counsel, but he was notcalled to testify.Monday evening he called McKinney, hissupervisor. He told McKinney that he would not be in towork that night and, since he had not yet testified, wouldprobably not be in the following night either. McKinneysaid, "I don't know about that." McKinney tried to checkwith John Fedro, the department manager, but, unable toreach him, called Greenwood back and said, "I couldn't geta hold of John, so we'll let things stand as they are." On June6 Greenwood completed his testimony by about 11:15 andwas excused from his subpena by the General Counsel dur-ing the luncheon recess. He did not report for work thatnight nor did he call in.31On the morning of June 8 Greenwood was called to aconference with Moen, McKinney, and Fedro. Asked toexplain his June 7 absence and his failure to report, Green-wood said that the Board representative had told him theabsences would be excused. Moen pointed out that he hadwage.Sanders, the personnel manager, testified that if an employee on the t 1to 7 shift testified between 8 and 9 in the morning, he would be expected tocome in to work, but not if he testified as late as 1:00. However, he wouldhave to report his absence before the shift started. DAYTON TIRE AND RUBBER CO.reported only one night's absence and not the-other. Green-wood replied that he thought that he was covered since"they knew where I was" and McKinney had said, "We'lllet it stand just like it is." Moen said the second night'sabsence was borderline as to whether it was excused orunexcused. In response to Greenwood's direct question hesaid, "Well, it's not excused, but it's not unexcused." Moenwrote the following record of the discussion and placed itinGreenwood's file:Date 6/8/72 - 7:45 a.m. From R. C. MoenAt the above date and time and at the request of JimMcKinney and John Fedro, Paul was brought to myoffice for the purpose of discussing his most recentabsence of June 7, 1972 which was a "no report." Whenasked the reason for this he replied that he was underthe understanding that his most recent absences wouldbe excused that, in effect, the NLRB representativetold him they would be excused. Due to the fact thatthere seemed to be much confusion about this particu-lar instance, I cautioned Paul against any further peri-ods of absences. I told him that his no report wasunexcused if we knew nothing of his absence or reasonwe could therefore not excuse him. Furthermore, I toldhim that his absence as a result of his subpoena to theNLRB hearings certainly would be excused if it neces-sitated his presence the whole day. I cited some exam-ples of unexcused absences and told Paul that the nextinstance of an unexcused absenteeism he would be sentto my office for suspension and probation.(2)Greenwood's absence June 29-30On June 29 Greenwood came home and found that hiswife was leaving him. She had dressed the children andpacked and was taking them to Kansas. After an unsuccess-ful effort to dissuade her, he telephoned the plant that hecould not come in to work that night because of maritalproblems. He spoke first to Shed, his supervisor, at about 7p.m., and then, at about 10 p.m. to Fedro, the departmentmanager. Fedro told him that, with his poor attendancerecord, he could not excuse him for the shift. However,when Greenwood told him that his -wife was packed andready to leave for Kansas with their children, he told Green-wood he would allow him 2 hours. Greenwood said hewould try but did not know if he could straighten the matterout in 2 hours. Greenwood did not report for work thatnight nor did he call again. He was next due to work thenight of July 4 to 5 but was directed not to come in to workbut to see Moen in the morning. Fedro told him that he wastemporarily suspended, pending investigation of his ab-sence onthe night of June 29 to 30.(3)Greenwood's dischargeOn July 5 Greenwood was interviewed by Sanders, notMoen. Fedro was present. Sanders asked why he had beenabsent on the 29th and Greenwood told him. Sanders askedwhy Greenwood had not reported his second day's absence633at the time of the hearing. Greenwood told Sanders abouthis call to McKinney the night of June 5. Sanders asked himif he had told Moen that Waldrip, counsel for the GeneralCounsel had said he would be excused. Greenwood con-firmed that, and he asserted that Waldrip had indeed ex-cused him from work. Sanders said that he could not believethat, sinceWaldrip had no such authority. When Green-wood insisted thatWaldrip had excused him, Sandersasked:Paul, if you were in my place and you had an employeesuch as yourself with an attendance record like youhave, established since you've been to work out hereand you found an employee to be lying to youregard-ing his attendance, how would you handle that employ-ee?Greenwood replied: "If I were in your place, Mr. Sanders,and had an employee with a bad attendance record andfound him to be lying, I would terminate him immediately."Sanders had the exchange repeated and then said:In that case, Paul, if I find out you're lying regardingthis no report incident surrounding your appearance atthe hearings, you would terminate yourself.Greenwood replied, "That's correct."After Greenwood had left his office, Sanders asked Wal-drip if he had told Greenwood he did not have to report hisabsence. Waldrip replied that he normally instructed subpe-naed employees to report where they are to be and thereason. Sanders thereupon gave instructions that Green-wood be discharged and that was done.Asked by Waldrip whether he had made the decision toterminate Greenwood, Sanders testified:Yes, it was an agreement between Paul and I. In fact,in conformance with what he had stated in answer tothe question, that if we found that you had not excusedhim, that we should terminate him.He also stated:When he left my office, his position with the company,in the final analysis, together with the rest of his rec-ords, was hinging on whether Mr. Waldrip had actuallyexcused him from work on the 7th. This did not indi-cate that his attendance record would be acceptable,but I was confident . . . after he made this agreement,that the Counsel for the General Counsel had not ex-cused him, per se, for June the 7th.On September 1, 1971, Sanders received and noted thefollowing memorandum from McKinney, then an instruc-tor trainee in the calendering department:On August 27, 1971, the first shift on the four rollCalender set a new production record of 32,590 yardsof quality fabric in an eight hour shift. This same teamran 32,318 yards of quality fabric on Aug. 26, 1971, for 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDa total of 64,908 yards in sixteen hours.Although these excellent runs were attained by greatteam effort, I feel Mr. Greenwood should be com-mended for his outstanding individual effort in settingthis new record.I take great pride in working with this outstandingCalenderteam.Sanders testified that he could not state whether Green-wood was a good employee with respect to work perfor-mance.(4) Concluding findings as to GreenwoodGreenwood's failure properly to report his 2nd day's ab-sence at the time of the first hearing was disposed of byMoen on June 8. Moen, while recognizing that "thereseemed to be much confusion about this particular in-stance," did not excuse Greenwood, but warned him thathis next unexcused absence would result in suspension andprobation.As the circumstances surrounding Greenwood's unex-cused absence on June 29 were not aggravating-if any-thing,hisfamilycrisiswasamitigatingcircumstance-Sanders was not in a position to dischargeGreenwood for something Moen had said would result onlyin suspension and probation. To get rid of Greenwood,therefore, Sanders revived the June 8 absence and exploitedthe confusion which Moen had recognized had been pre-sent.Confident, as a result of his experience with Boardagents, that Greenwood had read into Waldrip's advicemore than had in fact been said, he enticed Greenwood intomaking the "agreement" on the basis of which Greenwoodfound himself discharged. It was evident that Greenwoodwas not "lying"-else he would hardly have made the"agreement"-and I am convinced that Sanders knew this.According to Sanders' testimony he was playing games withGreenwood and discharged him when he lost. Sanders wasnot a credible witness, and I do not credit his testimony thathe discharged Greenwood because of the "agreement." Ifind that he used the device as a pretext to conceal the factthat he was getting rid of a union adherent who had testifiedfor the General Counsel. I find that Greenwood's dischargewas discriminatory and violative of Section 8(a)(3) and (4)of the Act.The second complaint alleges in paragraph 7(b) that San-ders' discharge interview of Greenwood was coercive inter-rogation concerning his attendance and testifying at thehearing. As the interrogation was directed exclusively to thequestion of Greenwood's failure to report his second ab-sence, I find this allegation without merit and shall recom-mend that it be dismissed.f.The alleged coercive warningsto Allred, Verel, and FrazeeAllred, Verel, and Frazee testified on behalf of the Gener-alCounsel at the first hearing on June 6, 1972. All threewere warehouse employees on the II p.m. to 7 a.m. shiftand, after proper report, remained away from work eitherthe night before or the night after they testified.(1) The absentee reportsAllredreturned to work the night of June 7 to 8. Condren,his supervisor, showed him a memorandum dated June 7which he had addressed to Sanders. Allred refused to signit.Condren forwarded the memorandum to the personneldepartment. It read:Subject-Report to Personnel on Absenteeism of Stan-ley Allred Clock # 1803.Employee called the plant to report that he was toappear in court on 6/7/72 and that he could not makeit to work on that day.Listing of absences for 1972:1/188 hourssick2/234"late3/281.5"late4/236"late4/268"sick4/278"sick4/298"sick5/108"sick5/118"sick6/78personalStan has in the past been counseled about absentee-ism. . . . Employee read and refused to sign.In due course the memorandum reached Sanders, who sentiton to Moen with the notation: "Russ: He is developinga bad Record."Verelworked the night of June 7 to 8 without incident.The next night Condren showed him a memorandum, datedJune 8, which he had written to Sanders. Verel refused tosign it. Condren forwarded the memorandum to the person-nel department. It read:Subject-Report to Personnel on Bert Verel, Clock# 1767Employee called the plant to report that he was toappear in court on 6/7/72 and that he would not beable to make it to work.Listing of absences for 1972:1/10/728 hours2/38"2/1182/1482/2182/2283/684/385/2085/25116/7832... Employee read and refusedto sign.32Other company records showed the following with respect to these ab-sences:January 10, February 3, and February 11 (3 hours), personal sick-ness; February 14, wife getting out of hospital; February 21-22, personalsickness-had doctor's statement;March 6, personalsickness;April 3, May20, and May 25 (6.3 hours), family sickness; June 8, excused. DAYTON TIREAND RUBBER CO.635Sanders received the memorandum and sent it on to Moenwith the notation:"Russ-Hasn'the been suspended-GRS." Sanders explained the notation as follows: On thelast report'to the personnel department from the warehousehe had written a note, to Moen to do something aboutVerel's absences;his present notation simply asked whethera suspension had been imposed but omitted from the June8 report.Frazeewas shown no memorandum relating to his ab-sence because of the hearing.Concluding findings as tothe absentee reports 'The tone ofthe two reportswas plainly critical. Thisshowed itself in the heading ofAllred's report, "Report toPersonnel on Absenteeismof Stanley Allred Clock #1803"; in the statementin that report, "Stan has in the pastbeen counseled on absenteeism";-and in the listing in bothreports of the employees'absences going back 8 months.This lastfactor wasparticularlycritical in the case ofVerel'sreport,which listedhis priorabsencesstarklywithout thereason.They allappear to be excused absences,but theimpact ofthe reportwas thatVerel simply did not bothertoo much about gettingto work.Both reports placed theabsences because of the hearing on the same plane as theothers, sothat itwas made clearthat they, too,were thetargetof the critical tone. On their facethe reports necessar-ily operatedas reprimands and as warnings to their subjectsthat theirabsences because ofthe hearingat least contribut-ed to a worsening in Respondent's eyes of their attendancerecords; and it is significant that eventhough they had beentold beforetestifying that the absences would be excused,they askedMoen,at the conferences described below,whether theywere excused.Assuming,as Sanders testified, that,in any event, Re-spondent was as much concerned with excused as withunexcused absences, that would not justifyRespondent inreprimandingor warning employees because their absencerecords had grown as a result of their attendance as witness-es at a Boardhearing. The Actdoes not make it illegal foran employerto put the fear of God into employeesbecausethey stay away from work because theyare ill, or becausetheir children or other familymembers are ill and need theirattention,or because of court appearances or ofother cir-cumstanceswhich the employeesfeel are pressing. He maynot, however,put thefear ofGod into employeesbecausethey have testifiedat Board hearings,a right protected bySection7 of the Act.I find thatthe reportson Allred and Verel's absenteeismwere coerciveand that by exhibiting them to theemployeesRespondent violated Section8(a)(1) of the Act.The merepresenceof the reports in theemployees' filesplaced them at a disadvantageon the job. Any supervisoror official reading the reports-copies were in the depart-ment as well as the personnel office-would get the impres-sion that Allred and, Verel,at least in part because oftestifying,were absentee problems. To require them to workunder those conditions was discriminatory and violative ofSection 8(a)(3) of the Act.(2) TheJune 13"counseling"On June 13,at theend of their shift,Allred,Frazee, andVerel weresent together to Moen's office where he inter-viewed themsingly in thepresenceof Gault,the warehousemanager.The menspent about 1 hour in the plant becauseof these interviews.Moen testifiedthat the reasonfor callingthese three employees in wasthat his superior,Sanders, hadinstructed him to speak to them. He also testified to a specif-ic incident or circumstanceinvolving each whichled him todecide,of his own accord,that "counseling"was called for.AllredAs alreadynoted,Sandershad writtenon the June7 report on Allred's absenteeism, "Russ: he's developing abad record."In addition,Moen testifiedthaton May 11, inconnectionwith a disciplinarysuspension,he "had verballycommitted to Stanthat I wouldfollow him onevery in-stance or occasion of absence until he got his record correct-ed." Since May11Allred had missed 1 daybecause of thehearing,and 1 houron June 10, when he had permission togo home early because of illness.Moentestified that theoccasionthat led him to carryout his May 11 commitmentto Allred wasthe 1-hour absence on June10.At the June13 conference Moentold Allred thathe had reviewed hisrecord againand that itwas improving.Allredasked if hisabsence becauseof the hearing wasgoing into his record asa reprimand,and he remindedMoen that he hadspecifical-ly told him at the time that theabsence would be excused.Moenreplied thatthe absence was going intoAllred's rec-ord, but he added thathe wanted to make clear that he wasnot "getting on to"Allredfor goingto the hearing,becausethat wouldbe against the law.Verel.Sandershad written on Verel's June 8 absenteeismreport, "Russ:Hasn't he been suspended.GRS" Moen alsoexplained his summoningof Verelas follows: On June 1 hehad "counseled" Verelon absenteeismand had told himthat if he did notstraightenout, he wouldbe discharged orat least suspendedfor 3 days. Verel hadinformed him thathis father was in thehospital, dying ofcancer,his wife hadbeen inthe hospitalseveral times,and his asthmatic son haddifficultysleeping and had also been inthe hospital. Fore-seeingthat Verel would have to taketime off because of hisfather's illnesss,he got Verelto agree tosee Gault,to explainthe situation,which Verel hadfailed todo. Atthe June 13meetingMoon briefly reviewed for Gault'sbenefit the rea-sonsfor Verel's absence and he again instructedVerel tospeaktoGault. Verelasked Moenwhetherhe had beencalled in because of his absence on June 6 and Moen saidno. Verelalso askedif that absence wouldgo into his recordas excused or unexcused and he offered to`get his subpenato show Moen, but Moen gaveno answer.Verel 'did seeGault the next day. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrazee.Anabsentee report on Frazee dated May 30 con-tained two handwritten notes from Sanders reading, "Thisis too much GRS," and, "Mr. Frazee has too many absenc-es.He must change his habits if he expects to continueworking here.GRS." Frazee refused to sign the report.Moen testified that he received Sanders' instruction tospeak to Frazee about May 30 and June 13 was the earliestconvenient opportunity to do so.33At theJune 13 confer-ence Moen told Frazee that his absenteeism was looking alittle bad,and he discussed the individual absences listed ona sheet of paper he had.Frazee protested that those absen-ces had been excused.Moen asked Gault if that was so.When Gault replied that he did not know, Moen said hewould have to check.Theydiscussed Frazee's health-hisfiles show that he suffered from migraine headaches-andhis work.Moen told Frazee he had to give him a warningon his absenteeism.He also said that he had not calledFrazee in for the same reason he had summoned Verel andAllred.Concluding findings as tothe June 13 "counseling"Respondent points out that no discipline was meted outat the June 13 conferences and it contends that they weremerely advisory in nature. It explains the coincidence of thethree witnesses for the General Counsel having been calledin at that time. by the claim that they had the worst atten-dance records of anyone in the warehouse. This claim is notsupported by the record, which does not even give a rea-sonably clear picture of Respondent's policy. Thus, it wastestified that absence because of "personal" reasons wasexcused or unexcused depending on the circumstances, anditwould be necessary to examine memorandam to de-termine which. It was also testified that absence because ofsickness was excused; but at one point Sanders said it hadto be "substantiated" sickness. Many of the absences listedfor the three men were for sickness, and others were for theillness or death of close relatives, both excusable. There isno evidence that any of the employees whose attendancerecords are in evidence was ever told that his absence on anyoccasionof illnesswas not excused, and none ofRespondent's officials or supervisors testified that any re-corded absence for these reasons were unexcused. Nor doesthe record disclose general plant or warehouse experience asto absenteeism.The simultaneous summoning of three employees toMoen's office to discuss absenteeism less than I week afterthe three had been absent because of the hearing on its facestrongly suggested that they were so summoned because ofthat particular absence. Except for Allred having left, withpermission, 1 hour early the previous Saturday because ofillness,none had been absent in the interval. The employeesdid not interpret the conferences as "advisory." The reac-tion of each was that he had been summoned because of thehearing; and Respondent's absentee reports of June 7 and8 had given Allred and Respondent's absentee reports ofJune 7 and 8 had given Allred and Verel ample reason for33Respondent points out in this connection that Moen was busy with thehearing June 5 through 8.that reaction.While Moen explained each summons on the basis ofparticular circumstances not involving the absences becauseof the hearing, he also explained them by saying that hissuperior, Sanders, had directed him to speak to these em-ployees. In the cases of Allred and Verel the directionsMoen referred to apparently were the notations which San-ders made on the June 7 and 8 reports covering their ab-sence because of the hearing.34 I do not credit Moen'stestimony that his summoning of Allred was occasioned byhis 1 hour's illnessthe previous Saturday and his "commit-ment" to Allred of May 11 to follow up his every absence.Respondent's records, easily available to Moen, showed theillness;and he knew that employees becoming ill during ashift had to go through Respondent's medical departmentbefore getting the pass needed to leave the plant. Sanders'note, "He is developing a bad record," is much more persua-sive as a reason for the interview, especially in view ofMoen's own testimony that he summoned the employeesbecause Sanders had so directed. Moreover, Moen failed toreassure Allred when, as was to be expected, he asked if theJune 7 absence was going into his record as a reprimand.While Moen said that he was not "getting on to" him be-cause of that absence, he made it clear that it was "goinginto" his record. In view of Respondent's stated policy ofwarning employees under the guise of "counseling" of thepossibly adverse effect of excused, as well as unexcused,absences, the net effect of the interview on June 13 was totend to cause Allred to have misgivings about having testi-fied.The special circumstance testified to by Moen for callinginVerel was somewhat more plausible, since Verel hadfailed to see Gault as he had agreed. At the same time, thecircumstance of simultaneously calling the three employeesfor warning interviews a week after they had all testified forthe General Counsel had the tendency and effect of makingthem think that that was the reason; and when Verel askedMoen whether that absence would go into his record asexcused or unexcused, Moen did not answer. As a result ofthe "counseling" Verel could not but have some secondthoughts about having testified for the General Counsel.Ihave already found that the June 7 and 8 absenteereports on Allred and Verel were coercive and discriminato-ry.As Moen's June 13 conferences with those employeeshad their origin in those reports and were based upon theemployees' absence because of their testifying, I find thatthe conferences coerced the employees in their exercise ofSection 7 rights. I further find that Respondent therebyviolated Section 8(a)(1) of the Act.Frazee, having been called to his June 13 conferencetogether with Allred and Verel, was concerned, as they34I do not credit Sanders' testimony that in Verel's case he was merelymaking aninquiry by way of followup of a previous note toMoenon a reportto Sandersfrom the warehouse to do something about Verel's absences. Thelast note fromthe warehouse about Verel prior toJune 8 wasdated May 24and it boreno note from Sanders.Moreover it dealt with Verel's visit to hisfather in the hospital and listing about10 other absences,all clearly excus-able, ifnot actuallyexcused.It gave Sanders noreasonableground forexpectingVerel to havebeen suspended.On the other hand, theJune 8 reportmight have caused Sanders,in eagernessto find faultwith a witness for theGeneralCounsel, tojump to the conclusionthatVerel was delinquent inattendance,since it listed a series of absenceswithout statingany reason. DAYTON TIRE AND RUBBER CO.637were, that it was based upon his absence because of testify-ing at the hearing. However, Moen assured him that he hadnot been summonedfor thesame reasonas Verel and All-red.Moreover, he had not been shown an absentee reportbased upon his absence because of the hearing.I thereforefind that the evidence is insufficient to establish that theJune 13 conference with Allred-was coercive.3.Alleged discrimination against Grammonta. Grammont's employment historyand unionactivityGrammont, one of the most senior employees in the tire-building department, worked fora time as atire builder andthen became a setup man. He was highly regarded by Re-spondent for his competence in both capacities. On oneoccasion he set a record as a tire builder, and as a setup manhe advanced to the highest setup rate in 5 weeks, the record.He was one of the earliest and most prominent advocatesof the Union among the employees. He was the first to weara union T-shirt, he distributed handbills, was a union ob-server at the Board election, and he testified on behalf of theGeneral Counsel and of the Union at the first hearing.b.The' allegedly discriminatoryassignment(1) The posting; Respondent'sgeneral assignment policyOn June 26, 1972, Respondent posted a notice of jobopening as tire builder on the day shift. Its practice was toaward jobs to applicants on the basis of seniority. The no-tice stated at the bottom, "Replace F. Cata." Cata hadworked on the ninth machine in row A, generally referredto as Alpha 9. The vacancy was awarded to Grammont, whothus became the most senior tire builder. However, anotheremployee was assigned to Alpha 9 and Grammont was as-signed temporarily to B-8 and then permanently to C-1.The General Counsel contends that this was discriminatory.As already found in connection with the challenges, thetire-building department had 67 tire-building machines ar-ranged in 5 rows of 12 each, designated A through E, and2 rows of 4 and 3 machines respectively, designated F andG. All the machines were identical. A setup man had toprepare each machine for each variety of tire to be built.This was frequently a somewhat involved procedure and itwas therefore necessary to change setups as little as possibleconsistently with the needs of production and for trainingemployees.Each permanent tire builder was assigned to aparticularmachine. He remained on that machine fromweek to week and returned to it after vacation or sickness.However, he did not work on that machine exclusively; attimes he was assigned to do some work on other machines.Usuallya half-dozen machines on each shift were unas-signed and thus available for short temporary assignments.Normally row A had most tire builders assigned.In general Respondent had no definite scheme or methodfor assigning employees to tire-building machines. Duringthe first 9 months of 1972 Respondent posted 16 tire-build-ing vacancies.Of thesuccessful applicants 6 were assignedto the same machine as had been vacated,while 10 wereassigned to other machines. Glenn, the chief instructor, whomade the assignments,testified that a new man coming toa shift was placed on the vacant machine that happened tobe set up for the production needed at the time or thathappened to be available for such production.In at least one respect Respondent did have a definiteassignmentpolicy.It concentrated trainees in rows B andC and assigned them more short run tires. Moreover, at timetheir tires were changed just for the purpose of broadeningtheir experience. While the trainees were on the evening andnight shifts, the day shift employees on those rows tendedto get the short run and changed assignments also, sincesetups were retained from shift to shift to the extent possi-ble.Grammont testified that when, previously, he had beena tire builder on row A,assignments lasting for long periods,up to 6 months, were common,whereas changes were sofrequent when he worked on rows B and C that he com-plained to Kinder, his foreman. I credit this testimony.(2) Comparative desirabilityof machinesGrammont testified that machine Number C-1 was locat-ed'near the "doper." He and Wall testified that the A-linemachineswere better maintained and had more work spacethan the B and C lines, and that a conveyor belt ran overthe operator of C-1. Wall further testified'that the C-1station was especially confining because of conduit piperunning round that machine and a large control panel near-by. Grammont also testified that a tire builder could earnmore with fewer changes of tire. Glenn testified that somemen had preferences as to linesbut thatno one line was thepredominant preference, and Gollaher, a supervisor, testi-fied that all machines on all lines were equally spaced andkept in thesamecondition.As already noted, I viewed the premises after the hearing.I did not attempt to check the details of the conflictingtestimony. However, on the basis of my own observation,two things stand out. First, there is no doubt that, in theabsence of some special reason for another preference, byfarmost people, if not all, would prefer row A as a workstation to any other. It is set somewhat apart, next to themain aisle, whereas the other rows of machines are close toone another. Irrespective of the amount of actual workspaceused or available, an operator on row A had more space andless noiseand operating machinery round him. C-1, themachine to which Grammont was assigned, had the addi-tional disadvantage in this respect of having the overheadconveyorbelt passingby. Notwithstandingthat some em-ployees were fearful of this belt-it carried tires weighingfrom 20 to 30 pounds-I assume that no actual danger waspresent. Nevertheless, it added to the general disturbance inthe area. Second, C-1 was unquestionably among the threeor four most undesirable stations for a tire builder. Thesestations were each next to one of the "dopers," which madea loud,disagreeable noiseeveryfew seconds as a gas orliquid was expelled under pressure.In addition to the question of comparative unpleasant-ness of work place,the greater incidence of tire change onlines B and C made those lines less desirable,since thattended to reduce earnings. I credit Grammont's testimony 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat earnings were better with fewer changes of assignment.That testimony is consistent with the general experiencethat at least up to a point longer, unchanged tasks enableincentive workers to attain higher speed and earnings 35(3) The assignmentWhen Grammont reported for work the first time afterhis appointment, Blair, the supervisor of row B, ordered himto operate B-8. Thiswas atemporary assignment. He askedWren, the manager of the tire-building department, why hehad not been assigned to Cata's vacated machine, Alpha 9.Wren replied, that it was not done that way. Grammontasked whether he could be placed on Alpha 7, which wasabout to be vacated by the tire builder who had been ap-,pomted to Grammont's vacated setup job. Wren said thatthat could not be done. Grammont then begged Wren notto assign him to a machine at the end of the line, such asC-1. Wren replied that Grammont should not worry, thathe should never have to work in such a location. He alsotold Grammont that he had taken a man off a machine nearthe overhead conveyor belt because he had "psyched out"and had been unable to produce there. These finding's arebased on Grammont's credited testimony, all of which wasdenied by Wren. Wren did testify that he had removed somemen from work places near the overhead conveyor becausehe had been convinced that they were really fearful, but hestated that he had not discussed anything about the convey-or belt with Grammont.Grammont also testified that he asked Glenn to assignhim to Alpha 7, but Glenn replied that that machine wasbeing held for Bridgiford. Alpha 7 was being operated ona temporaryassignmentat the time, and was still so operat-ed at the time of the hearing. Bridgiford had formerly beenassignedto A-12 but had been disabled from tire buildingssincesome months prior to the April election. Glenn deniedthat Grammont had made the request and denied that A-7was being "held" for Bridgiford. However, he did state thatno permanentassignmenthad been made to that machinepending determination of whether Bridgiford could resumework as a tire builder, and that if Bridgiford did come backto tire building, he would be slotted into that machine sincehe had previously done a good job on row A and had gotalong with the supervisor. Finally, he stated that even ifGrammont had requested A-7, he would not have assignedit to him. Asked why, he testified:Having a conversation with Mr. Grammont-well, itsbeen several months ago, he expressed to me that hedidn't like the supervisor that was on the "A" line,couldn't get along with the man. So, trying to keepthings running in the proper perspective, trying to keeppersonality conflicts out of it, the tire room, and thissupervisor at the time that he said he didn't like was stillon the "A" line. So, I didn't want to get an old wound35 Respondent adduced evidence of the amount of production by full-timeincentive tire builders on rows A to E for the weeks of October 1 and 8, 1972There is no evidence that those weeks were randomly selected or representa-tive, and they were weeks subsequent to the issuance of the complaint alleg-ing the discrimination against Grammont.I,give no weight to those figuresopen, I guess you might state, and put him back therethen.I do not credit Glenn's denial that Grammont asked him forA-7 and I credit Grammont, whose testimony as to theconversation I found more convincing. I find that Gram-mont requested Glenn to assign him to A-7 and that Glennrefused on the stated ground that the machine was beingheld for Bridgiford.(4)'Concluding findings as to thediscriminatory assignmentThe General Counsel did not prove any specific schemefor assigning machines which Respondent violated with ref-erence to Grammont. He started on the assumption, appar-ently fostered by Grammont's faulty recollection on thepoint,, that the posting was for a particular machine, Alpha9,but his assumption proved wrong. At thesame timeWren's assurance to Grammont that he did not have toworry about being assigned a machine at the end of the line,and Glenn's holding Alpha 7 for Bridgiford, establish thatmachine assignments were not necessarily haphazard, ordependent upon immediate needs of production; some con-sideration was given to person or to past service. In theabsence of such consideration Respondent's policy, as de-scribed by Glenn, would have called for Bridgiford to returnto Alpha 12, his machine before his disability. In view ofGrammont's high status with respect to both seniority andcompetence on the one hand, and of his outstanding unionactivity and his testimony on behalf of the General Counselin the face of Respondent's animus towards the Union onthe other, I find that the assignment to Grammont of amachine at the very top of the scale of undesirability wasdiscriminatory and violative of Section 8(a)(3) of the Act.As Alpha 7 was a desirable station and was available andneeded but had no permanent builder assigned or in line forassignmentin accordance with any definite policy of Re-spondent, and it was still unassigned at the time of thehearing, I infer that Respondent's failure to assign it toGrammont was in reprisal for his union activity and histestifying on behalf of the General Counsel and the Union.I therefore further find that Respondent's refusal to assignAlpha 7 to Grammont was violative of Section 8(a)(3) and(4) of the Act.c.The allegedcurtailmentof restroom privilegesIn August Goodmiller, Grammont's supervisor, instruct-ed him and all others on his line to notify him whenever theywent to the restroom during worktime. The order was com-plied with. Grammont testified that the next day Goodmil-ler told him that he was not to go to the restroom at allduring worktime. He further testified that Goodmiller told ,him that he issued the order upon instructions from Kinder,the shift foreman, who said that it was to apply only toGrammont and to one Walter Starry; and that if Grammontviolated the order, he would be required to go to the medicaldepartment for a physical examination. Grammont askedthree other supervisors whether they were issuing such, or- DAYTON TIRE AND RUBBER CO.639ders and all three said no.Goodmiller testified as follows: Kinder told him thatsome of his men "were excessive in their breaks on theirassigned time," and Goodmiller knew who they were andshould handle the situation. He told all his men, withoutaccusing anyone, that some were going to the restroom toomuch "and we need to back off a bit." He told Grammontand the others that they were expected to use the restroomsduring their 20-minute lunch period and their afternoon andmorning 10-minute breaks. In case of compelling need hetold them that they could go at other times but were tonotify him. He denied that he told him that permission wasrequired.I find that it was company policy that, to the extentpossible, employees were to avoid using the restroom duringworktime and were to use their morning and afternoonbreaks and their lunch period for that purpose. I also findthat Goodmiller told Grammont that if he used the rest-rooms during worktime excessively, he might be sent to themedical department for a physical examination.Goodmiller's testimony as to what he told Grammont isnot altogether inconsistent with Grammont's own testimo-ny.According to both, in August Respondent imposedmore restrictive restroom privileges than Grammont hadpreviously in fact exercised.Grammont testified that Goodmiller said that the re-strictions were to apply only to Walter Starry and himself;Goodmiller testified that he told the same thing to all hisemployees. The record discloses nothing about Starry; nordoes it disclose how Grammont's or Starry's use of therestroom during worktime compared with that of other em-ployees. As even the General Counsel's evidence fails toshow that the new restriction was applied to Grammont orother union adherents exclusively, I find that the GeneralCounsel has failed to prove that Grammont's restroom priv-ileges were curtailed because of his union activities or be-cause he testified on behalf of the General Counsel. I shallrecommend dismissal of paragraph 8(h) of the second com-plaint.VI. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEI find that the activities of the Respondent set forth insection V, occurring in connection with its operations de-scribed in section I, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the sev-eral States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.VII. THE REMEDYAs I have found that Respondent has engaged in certainunfair labor practices, I recommend that the Board issue therecommended order set forth below requiring Respondentto cease and desist from said unfair labor practices and totake certain affirmative action which will effectuate the pol-icies of the Act.I recommend that Respondent reinstate Chambers andGreenwood to their former jobs or, if those jobs no longerexist, to substantially equivalent positions, without preju-dice to their seniority and other rights and privileges, andthat they be made whole for any loss of earnings sufferedby reason of the discrimination against them. The amountof backpay shall be a sum of money equal to the amountthat they normally would have earned as wages i rom therespective dates of discrimination against them to the dateof Respondent's offers of reinstatement, with interest at 6percent per annum, less their respective net earnings duringsaid periods, computed in accordance with the Board's usu-al practice. Cf.F.W. Woolworth Company,90 NLRB 289,andIsisPlumbing & Heating Co.,138 NLRB 716.As I have found that Respondent's failure to assign Alpha7 to Grammont was discriminatory, I further recommendthat Grammont be assigned to tire-building machine Alpha7 or, if that machine is not available and in good operatingcondition, to an equivalent machine and location in row A.I further recommend that Grammont be made whole forany loss of earnings caused by Respondent's discriminatoryassignment to him of machines which have fewer long runassignments than he would have normally have received ifassigned to Alpha 7. I recognize the difficulty involved inattempting to reconstructwhatwould have beenGrammont's experience had he not been discriminatedagainst. However, during the compliance stage of this pro-ceeding some fair and equitable basis can be found forremedying his financial loss, if any, such, for example, as theexperience of tire builders in row A of competence compa-rable to Grammont's. The backpay shall be for the periodfrom the day he reported for work as a tire builder followinghis appointment pursuant to the June 26 posting until he isreassigned in accordance with the recommended Order,computed in accordance with the Board's usual practiceand with interest at 6 percent per annum. Cf.F.W. Wool-worth Company, supra,andIsisPlumbing & Heating Co.,supra.Ifurther recommend that Respondent preserve and,upon request, make available to the Board and its agents,for examination and copying, all timecards and all payroll,time, individual production, shipping, and other records tofacilitate the computation of backpay and to ensure theproper carrying out of the provisions of the recommendedOrder.I have found that the reports on absenteeism of Allredand Verel dated June 7 and 8, 1972, operated as warningsthat their absence because of the Board hearing contributedto a worsening of their attendance records. The mere pres-ence of those reports in their personnel records constitutesa constant threat that they might suffer some disadvantagein the future therefrom. In order to ensure to the extentpossible that this not occur and to give the employees assur-ance that it will not occur, I recommend that Respondentbe required to expunge from its records the two absenteeismreports in question and all references thereto.VIII.THE OBJECTIONSNo evidence was offered on objection 2 as numbered bythe Regional Director. In objections numbered by the Re-gional Director 7 and 11 the Union alleged that Respondentplaced supervisors on the eligibility list it prepared and in-structed them to vote, and that it held captive audience 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeetings of employees and of supervisory trainees.No evidence was offered of any meetings of employeeswithin the 24-hour period prior to the election. There isevidence that meetings of supervisory trainees were heldand that the supervisory trainees were told to vote. WhileI have found that these individuals are supervisors, they areon probation as such. Respondent's position that they wereeligible to vote was not so unreasonable-as to warrant find-ing that their inclusion in the eligibility list was intended asan interference with the election. Nor was it unreasonableto tell the supervisory trainees that Respondent consideredthem eligible and that they should therefore vote, especiallysince, according to the Union's evidence, at least some su-pervisory' trainees considered themselves ineligible. There-could not have been any decision as to their status if theydid not vote. Since they were supervisors, any meeting with-in the prohibited 24-hour period, seePeerless Plywood Com-pany,107 NLRB 427, could not affect the -results of theelection.The only unfair labor practice which I have found tookplace within the period between the filing of the petition andthe election, seeIdeal Electric and Manufacturing Company,134 NLRB 1275, was Hembree's coercion of Ferguson byinterrogating him. Since well over 600 votes were cast in theelection, this conduct of Hembree, the lowest level of super-visor, and a probationary one at that, towards a single em-ployee was too isolated to affect the results of the election.I therefore, recommend that the objections be overruledand the results certified after the ballots of the remainingeligible voters have been counted.Upon the basis of the foregoing findings of fact and of theentire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent, the Dayton Tire & Rubber Company, aDivision of The Firestone Tire & Rubber Company, is anemployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2.United Rubber, Cork, Linoleum and Plastic Workersof America, AFL-CIO-CLC, is a labor organization withinthe meaning of Section 2(5) of the Act.3.By discriminatorily terminating the employment ofemployees, by discriminatorily assigning employees workplaces, and by discriminatorily issuing and filing absentee-ism reports on employees, because they engaged in unionactivities and testified at a Board hearing, Respondent en-gaged in unfair labor practices within the meaning of Sec-tion 8(a)(3) and (4) of the Act.4.By interfering with, restraining, and coercing employ-ees in the exercise of rights guaranteed in Section 7 of theAct Respondent has engaged in unfair labor practices with-in the meaning of Section 8(a)(I) of the Act.5.The unfair labor practices described above are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.6.All production and warehouse employees in theEmployer's plant at 2500 South Council Road, OklahomaCity, Oklahoma, including green-tire inspectors, but exclud-ing general office clerical and plant office clerical employ-ees,professionalemployees,technicalemployees,laboratory employees, classifiers, guards, watchmen, andsupervisors as defined in the Act, constitute a unit appropri-ate for collective bargaining within the meaning of Section9(b) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER36Respondent, The Dayton Tire & Rubber Company, aDivision of the Firestone Tire & Rubber Company, its offi-cers, agents, successors, and assigns shall:1.Cease and desist from:(a)Discharging or reprimandmg employees or assigningthem less desirable machines or work stations, or in anyother mariner discriminating against them with respect totheir hire or tenure of employment or terms or conditionsof employment, because they join or assist United Rubber,Cork, Linoleum and Plastic Workers of America, AFL-CIO-CLC, or any other labor organization, or because theytestify before, or give evidence to, the National Labor Rela-tions Board.(b)Creating the impression among employees that Re-spondent is engaged in surveillance of their union or otherconcerted activities.(c)Threatening to impose more stringent inspections orother terms or conditions of employment because employ-ees join or assist United Rubber, Cork, Linoleum and Plas-ticWorkers of America, AFL-CIO-CLC, or any otherlabor organization.(d)Warning or threatening employees that their absen-tee records are adversely affected by attendance at Boardhearings for the purpose of testifying.(e)Filing adverse absenteeism reports on employeesbased upon their absence because of their testifying atBoard hearings.(f)Polling or interrogating employees as to their desiresor interest concerning unionization or a Board election ina manner or under circumstances constituting interference,restraint, or coercion in violation of Section 8(a)(1) of theAct.-(g) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection-7 of the Act.2.Take the following affirmative action which, it isfound, will effectuate the policies of the Act:(a)Offer Chris Chambers and Paul Greenwood immedi-ate and full reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent positionswithout prejudice to their seniority or other rights and privi-leges.(b)Offer Paul Grammont assignment to tire-buildingmachine A-7 or, if that machine is not available, to an36 In the event no exceptions are filed as provided in Section 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shalt, as provided by Section102,48 of the Rules and Regulations, automatically become the findings,conclusions, decision, and order of the Board, and all objections thereto shallbe deemed waived for all purposes. DAYTON TIRE AND RUBBER CO.641equivalent machine and locationin row A.(c)Make Chris Chambers,Paul Greenwood,and PaulGrammont whole in the manner set forth in section VII ofthis-Decision,entitled "The Remedy."(d) Preserve and, upon request, make available to theBoard and its agents for examination,copying, and repro-duction,all payroll records, timecards and other time rec-ords, shipping records, individual and other production rec-ords, and all other data necessary or helpful to analyze andcompute the backpay requiredby thisOrder and to ensurethe proper reinstatement and reassignment of employees asrequiredby this Order.(e)Post at its office and place of business in OklahomaCity,Oklahoma, copies of the notice attached heretomarked"Appendix." 37 Copiesof said notice,to be fur-nished by the Regional Director for Region 16, shall, afterbeing signed by a representative of Respondent, be postedby Respondent immediately upon receipt thereof and bemaintained by it for 60 consecutive days thereafter in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken to ensure that said notices are not altered, defaced, orcovered by any other material.(f)Notify said Regional Director for Region 16, in writ-ing, within 20 days from the date of receipt of this Decisionwhat steps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as they allege unfair labor practices not found here-in.United States Court of Appeals, the words in the notice reading, "Posted byOrder of the National Labor Relations Board" shall be changed to read,"Posted Pursuant to a Judgment of the United States Court of Appeals37 In the event that the Board'sOrder is enforced by a Judgment of theEnforcing an Order of the National Labor Relations Board."